EXHIBIT 10.2

AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 1

THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 1
(hereinafter, this “Amendment”) is executed as of April 3, 2016 (the “Amendment
Execution Date”), and effective as of the 3rd day of April, 2016 (the “Amendment
Effective Date”) and is by and among VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (together with its successors and assigns,
“Lessor”), and KINDRED HEALTHCARE, INC., a Delaware corporation formerly known
as Vencor, Inc. (“Kindred”), and KINDRED HEALTHCARE OPERATING, INC., a Delaware
corporation formerly known as Vencor Operating, Inc. (“Operator”; Operator,
jointly and severally with Kindred and permitted successors and assignees of
Operator and Kindred, “Tenant”).

RECITALS

A. Lessor and Tenant have heretofore entered into that certain Second Amended
and Restated Master Lease Agreement No. 1 (such agreement, as heretofore
amended, is herein referred to as “ML1”) dated as of April 27, 2007 (each
capitalized term that is used in this Amendment and not otherwise defined shall
have the same meaning herein as in ML1).

B. Lessor and Tenant desire to amend ML1 on the terms described in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Tenant hereby agree as follows:

1. Payment to Lessor. Lessor and Tenant acknowledge and agree that (a)
contemporaneously with the execution and delivery of this Amendment, Lessor and
Tenant is entering into a separate purchase and sale agreement relating to the
“Subject Facility” (as defined below)(the “Nautic Deal PSA”) and which Nautic
Deal PSA relates to the “Nautic APA” referred to therein, (b) contemporaneously
with the closing of the Nautic Deal PSA, Tenant shall pay to Lessor the
non-refundable sum of $487,118, by wire transfer to the account referenced on
Attachment 1, (c) upon the closing of the Nautic Deal PSA, in addition to the
payment referenced in subsection (b) above, the “Applicable Net Sales Proceeds”
(as defined below) from such closing, which “Applicable Net Sales Proceeds”
shall be unaffected, and not increased or decreased, by the payment referenced
in subsection (b) above, shall be received by Lessor, and then paid in part to
Tenant as a fee, as described in Section 2.8 below, and (d) if the Nautic Deal
PSA terminates, no additional payment as described in subsection (b) above shall
be owing from Tenant to Lessor and, upon the sale of the Subject Facility other
than pursuant to the Nautic Deal PSA, the “Applicable Net Sales Proceeds” from
such sale shall be received by Lessor, and then paid in part to Tenant as a fee,
as described in Section 2.8 below. In addition and without limitation of any
payment to which Lessor is entitled as described above, in consideration of
Lessor’s entry into this Amendment, Tenant, within 10 business days after the
execution and delivery of this Amendment, shall pay to Lessor the sum of
$500,000, which sum shall be paid to Lessor by wire transfer to the account
referenced on Attachment 1 and shall be non-refundable.

 

1



--------------------------------------------------------------------------------

2. Sale of Subject Facility. Subject to the terms of Section 3 of this
Amendment, Lessor and Tenant have agreed that they shall attempt to sell the
Facility commonly known as Kindred Hospital- Phoenix (Facility #4656)(the
“Subject Facility”) in accordance with the following terms and conditions:

2.1. The Subject Facility shall remain leased under ML1 until the earlier of (i)
the current expiration date of the Term of ML1 as it applies to the Subject
Facility (which the parties acknowledge is April 30, 2020, as such current
expiration date may be extended by the terms of Section 3.2 below, if
applicable), or (ii) the date the Subject Facility is sold in accordance with
the terms of this Amendment (such earlier date is herein referred to as the
“Applicable Subject Facility Termination Date”), at which time ML1 shall
terminate as it applies to the Subject Facility in accordance with the terms of
this Amendment and Section 40.16 and the other terms of ML1 (in the event of any
conflict in such terms, the terms of this Amendment shall control). Except as
otherwise expressly provided in Sections 2.5 and 2.6 of this Amendment, (a)
until the Applicable Subject Facility Termination Date for the Subject Facility,
each of Lessor and Tenant shall remain obligated to perform their respective
duties, liabilities and other obligations under ML1 relative to the Subject
Facility and (b) without limitation of subsection (a) above, in connection with
the sale of the Subject Facility, (1) Tenant shall surrender possession of the
Subject Facility to the applicable purchaser thereof in the condition required
by ML1 and (2) each of Lessor and Tenant shall comply with the provisions of
Section 40.3 of ML1 and any other applicable provisions of ML1 relating to
transfer of operations.

2.2. Tenant shall use commercially reasonable efforts to sell the Subject
Facility prior to the current expiration date of the Term of ML1 as it applies
to the Subject Facility. Lessor and Tenant shall work together in good faith and
a commercially reasonable and cooperative manner to market and sell the Subject
Facility. If either party desires to retain a broker to assist in the sale of
the Subject Facility, the fee of such broker shall be subject to the approval of
the other party acting in its commercially reasonable discretion, such approval
not to be unreasonably conditioned or delayed. Tenant shall be primarily
responsible for locating potential qualified purchasers of the Subject Facility
and shall consult with Lessor as to the status and progress of Tenant’s efforts
to locate such purchasers and to obtain Lessor’s input and assistance regarding
such efforts. Each of Lessor and Tenant shall have the right, acting in good
faith and in its commercially reasonable discretion, to approve the price and
other business terms of, and the identity of the purchaser with respect to, any
sale (and each of Lessor and Tenant agrees that it shall not disapprove of the
identity of a proposed purchaser, if, in its good faith and commercially
reasonable judgment, such proposed purchaser is a credible purchaser that is
reasonably likely to close the proposed sale without material deviation from the
initially agreed upon terms, and will be able to satisfy customary requirements
with respect to Office of Foreign Asset Control and executive orders regarding
terrorism matters). Once a purchaser for the Subject Facility has been approved
in accordance with this Section, (i) Lessor shall use commercially reasonable
efforts to negotiate a purchase and sale agreement with such purchaser for the
Subject Facility and shall (a) regularly consult with Tenant as to the status
and progress of such negotiations and, (b) at Lessor’s option, obtain Tenant’s
assistance with such efforts, and

 

2



--------------------------------------------------------------------------------

(ii) if the Subject Facility is to be sold while still in operation, Tenant
shall use commercially reasonable efforts to negotiate an operations transfer
agreement, and any other customary operational transfer documents and
instruments, in connection with the sale of the Subject Facility and with such
purchaser (collectively, as they relate to the Subject Facility if it is to be
sold while still in operation, the “Applicable OTA Documents”) and shall
regularly consult with Lessor as to the status and progress of such negotiations
and, at Tenant’s option, obtain Lessor’s assistance with such efforts.

2.3. Relative to the documentation for a particular proposed sale of the Subject
Facility, (i) Lessor shall be deemed to have violated its obligation to act in a
commercially reasonable and cooperative manner relative to such sale if Lessor
(a) on or after the Amendment Execution Date, encumbers the Subject Facility
with a fee mortgage or with other encumbrance (other than any encumbrance that
constitutes a Permitted Encumbrance under ML1 and is not a Superior Lease or a
Facility Mortgage or other lien created by Lessor or its agents or employees),
unless Lessor agrees to remove, and actually does remove, any such mortgage, or
any such other encumbrance, from title prior to or as of the closing date of the
sale of the Subject Facility, (b) fails to use commercially reasonable efforts
to remove from title any fee mortgage, or any memorandum of lease relating to a
lease with Tenant and/or its Affiliate, that was created prior to the Amendment
Execution Date and remains unreleased in the public records, or (c) refuses to
enter into a purchase and sale agreement, or to deliver a deed, in the
respective forms thereof attached to and made a part of this Amendment as,
respectively, Attachment 2 and Attachment 3; (ii) Lessor shall not be deemed to
have violated its obligation to act in a commercially reasonable and cooperative
manner relative to such sale if Lessor requires the purchase and sale agreement
therefor to provide, as it relates to the physical condition of the Subject
Facility, that the sale is on an “AS IS, WITH ALL FAULTS” basis (except as
otherwise provided in the Applicable OTA Documents, if any); and (iii) Tenant
shall be deemed to have violated its obligation to act in a commercially
reasonable and cooperative manner relative to such sale if Tenant (a) on or
after the Amendment Execution Date, encumbers the Subject Facility with a
leasehold mortgage, unless Tenant agrees to remove, and actually does remove,
any such mortgage from title prior to or as of the closing date of the sale of
the Subject Facility, (b) fails to use commercially reasonable efforts to remove
from title any leasehold mortgage, or any memorandum of lease relating to a
lease with Lessor and/or its Affiliate, that was created prior to the Amendment
Execution Date and remains unreleased in the public records, or (c) refuses to
enter into an operational transfer agreement in the form attached to and made a
part of this Amendment as Attachment 4 (if the Subject Facility is to be sold
while still in operation). Relative to the foregoing, if the Subject Facility is
to be sold while still in operation, Tenant further agrees, upon reasonable
advance notice from Lessor, to use good faith and commercially reasonable
efforts to enter into the Applicable OTA Documents for the Subject Facility
concurrently with the applicable purchaser’s entry into the purchase and sale
agreement with Lessor for the Subject Facility or as soon thereafter as
practicable, and, in any event, such Applicable OTA Documents shall be entered
into not later than the applicable closing date of the sale of the Subject
Facility.

2.4. Notwithstanding anything to the contrary contained in ML1 or this
Amendment, upon the Applicable Subject Facility Termination Date of the Subject
Facility, neither Lessor nor any purchaser of the Subject Facility shall be
obligated to pay to Tenant any

 

3



--------------------------------------------------------------------------------

amount on account of any Tenant’s Personal Property located at the Subject
Facility (insofar as any such Tenant’s Personal Property is located at the
Subject Facility, Tenant’s only compensation for any such Tenant’s Personal
Property shall be its fee in connection with the sale of the Subject Facility
(as described in Section 2.8 below), subject to Section 2.8(i) below).

2.5. If a purchase and sale agreement, providing for the sale of the Subject
Facility (including its operations), has not been entered into on or prior to
July 31, 2016 (or, if such a purchase and sale agreement has been entered into
by such date and such agreement is thereafter terminated, after such date, for
any reason (other than Tenant’s default of this Amendment), then Tenant shall be
permitted to close the Subject Facility (but the Subject Facility shall
otherwise remain leased under ML1 until the Applicable Subject Facility
Termination Date relating thereto) on the terms set forth in Section 2.6 below,
and thereafter the parties shall cooperate in good faith to market and sell the
Subject Facility as a closed or closing facility, rather than as an operating
long term acute care hospital. If this Section 2.5 is applicable to the Subject
Facility, Tenant may, at its expense, remove and retain any of Tenant’s Personal
Property at the Subject Facility (other than any of Tenant’s Personal Property
that is necessary to the basic operation of the improvements at the Subject
Facility (e.g., HVAC components, etc. and any other Tenant’s Personal Property
the removal of which would materially impair or damage such improvements or any
operating system therein)), and, in such event, Tenant shall, at its expense,
repair any damage caused by any such removal.

2.6. If Tenant becomes permitted to close the Subject Facility as provided in
Section 2.5 above, Tenant may, at any time thereafter, commence a Facility
Termination of the Subject Facility, and, if Tenant so commences a Facility
Termination of the Subject Facility, Tenant shall thereafter proceed diligently
and in compliance with all applicable Legal Requirements to complete such
Facility Termination in three (3) phases as follows:

2.6.1. Tenant shall proceed to (i) remove and relocate all patients from, and
terminate all employees (except for security personnel retained in connection
with the performance of Tenant’s obligations under Section 2.6.2 below) relating
to, the Subject Facility in accordance with all applicable Legal Requirements,
(ii) take any and all necessary or appropriate steps to secure and, if
appropriate, board up the Subject Facility in a safe and secure condition, (iii)
cause its then existing insurance policies at the Subject Facility to remain in
full force and effect notwithstanding such vacancy until the Applicable Subject
Facility Termination Date (and (a) Tenant agrees, from time to time following
receipt of a written request therefor from Lessor, to provide to Lessor
reasonable documentation evidencing that such policies so remain in full force
and effect notwithstanding such vacancy, and (b) with respect to its commercial
general liability and professional liability coverages relating to the Subject
Facility, Tenant agrees to maintain extended reporting coverage relative to the
Subject Facility until not sooner than the third (3rd) anniversary of the
Applicable Subject Facility Termination Date), and (iv) take any and all other
necessary or appropriate steps to comply, in a timely manner, with all
applicable requirements of third party payors relating to the termination of
agreements with them and the closure of the Subject Facility (e.g., filing of
final cost reports, termination of Medicare/Medicaid payor agreements, etc.);
and

 

4



--------------------------------------------------------------------------------

2.6.2. During the period from the completion of the obligations described in
Section 2.6.1(i) above until the Applicable Subject Facility Termination Date,
Tenant shall keep and maintain the Subject Facility in a boarded up, safe and
secure condition (including, without limitation, implementing such security and
maintenance measures, and maintaining such utility services, as may be necessary
or appropriate to protect the Subject Facility against vandalism, theft, waste,
mold or other harm while in its vacant state and, to the extent required by ML1,
to keep the structural components and operating systems of the Subject Facility
in readiness for the recommencement of use in good condition and operating
repair); and

2.6.3. On the Applicable Subject Facility Termination Date, subject to any
contrary terms of the Applicable OTA Documents (if any), Tenant shall complete
the Facility Termination relative to the Subject Facility, including, without
limitation, (i) fully vacating the Subject Facility, and (ii) terminating any
and all remaining subleases, vendor and service contracts and other agreements
that Tenant may have entered into with respect to the Subject Facility.

2.7. In connection with the sale of the Subject Facility, Tenant shall be
obligated, at its expense, to pay and bear all costs and expenses of any repair,
replacement or other work at or to the Subject Facility that is required under
any provision of ML1, including, without limitation, Section 9.1(a) and/or
Section 9.1(d) thereof (as such costs and expenses relate to the Subject
Facility, such costs and expenses are herein referred to as the “Applicable
Approval Costs”), and any such costs and expenses will be borne by Tenant and
not be deducted from the cash sales proceeds in calculating the Applicable Net
Sales Proceeds (as defined in Section 2.8 below). If a particular sale will
involve costs and expenses for any repair, replacement or other work at or to
the Subject Facility that is not required under any provision of ML1, the amount
of such costs and expenses will be deducted from the cash sales proceeds in
calculating the Applicable Net Sales Proceeds, and, to the extent the parties
are able to identify or estimate the amount of such costs and expenses prior to
entry into the applicable purchase and sale agreement, each of the parties may,
in determining whether to approve the terms of such sale (under the commercially
reasonable discretion standard described in Section 2.2 above), consider the
amount of such costs and expenses and the impact thereof on the Applicable Net
Sales Proceeds to be generated by the applicable sale (if the amount of such
costs and expenses only becomes known after entry into the applicable purchase
and sale agreement (or the likely amount thereof materially increases after such
entry) and the applicable purchase and sale agreement allows the seller, without
defaulting under such agreement, to terminate such agreement on such account,
each of the parties shall again have the right, acting under the aforesaid
commercially reasonable discretion standard, to determine whether to terminate
the applicable purchase and sale agreement).

2.8. Upon the sale of the Subject Facility prior to the current Term expiration
date applicable to the Subject Facility under ML1, Lessor shall receive the
Applicable Net Sales Proceeds (as defined below) from such sale, and,
contemporaneously with such sale, Lessor agrees to pay to Tenant, as a fee in
consideration of Tenant’s assistance to, and cooperation with, Lessor in
attempting to sell and selling the Subject Facility (and also in lieu of any
compensation to Tenant for any of Tenant’s Personal Property at the Subject
Facility), one-half (1/2) of such Applicable Net Sales Proceeds (or Lessor’s
good faith estimate of such 1/2 of such Applicable

 

5



--------------------------------------------------------------------------------

Net Sales Proceeds). Lessor and Tenant agree that they shall, within thirty (30)
days after the sale of the Subject Facility, calculate the amount of the
Applicable Net Sales Proceeds from such sale and reconcile between them so that
Tenant receives its aforesaid fee and Lessor receives and retains the remainder
of such Applicable Net Sales Proceeds. The “Applicable Net Sale Proceeds” from
the sale of the Subject Facility shall mean the cash sale proceeds received by
Lessor for closing the sale of the Subject Facility, minus all of Lessor’s
reasonable documented costs and expenses incurred in connection with such sale,
including, without limitation, the following costs of Lessor (if and to the
extent incurred by Lessor in connection with such sale, as opposed, for example,
to costs borne by the purchaser): brokerage fees for any broker approved
pursuant to this Amendment, transfer taxes, reasonable out-of-pocket legal fees
and expenses, title costs, modifications or improvements to the Subject Facility
(if any) and warranty or indemnity claims, if any, paid (which are not due to an
intentional breach of any agreement by Lessor), but subject to the following:
for purposes of calculating the amount of the Applicable Net Sales Proceeds from
the sale of the Subject Facility, (i) Tenant shall not be entitled to any credit
or other compensation for the cost or value of any Tenant’s Personal Property
that is transferred in connection with the sale of the Subject Facility, (ii)
Tenant shall not be entitled to any credit for the Applicable Approval Costs
relating to such sale, and (iii) Tenant shall not be entitled to any credit due
to the required payment described in Section 1 above. With respect to the
Subject Facility, if Lessor or Tenant has incurred costs or expenses in
connection with the attempted sale of the Subject Facility to a Person other
than the actual successful purchaser and if, in connection with a sale of the
Subject Facility to such Person, such costs and expenses would have qualified as
costs and expenses that count against the cash sale proceeds in determining the
Applicable Net Sales Proceeds of such sale, then such costs and expenses shall
also count against the cash sale proceeds from the sale to the actual successful
purchaser in determining the Applicable Net Sale Proceeds from the sale to such
successful purchaser.

2.9. Effective as of the Amendment Effective Date, Section 7.2.7(m) of ML1 is
amended and restated in its entirety to read as follows:

“(m) Notwithstanding anything to the contrary contained in this Section 7.2 or
elsewhere in this Lease, Tenant agrees that, from and after the Effective Date,
the aggregate number of beds licensed for the delivery of hospital care that (i)
are sold or delicensed pursuant to Section 7.2.7 of any ML Lease or (ii) are
otherwise sold or delicensed in any manner or for any reason, in the case of
either of subsection (i) or (ii) at any time while the Hospital Facility(ies) to
which such licensed beds relate are or were leased pursuant to any ML Lease
(even if any such Hospital Facility ceases to be leased pursuant to any ML
Lease), must at all times be equal to or less than 18 such beds (the “Section
7.2.7(m) Number”).”

With regard to Section 7.2.7 of ML1, Lessor and Tenant agree that, from and
after the Amendment Effective Date, (i) licensed beds at the Subject Facility
may not be sold or delicensed pursuant to such Section 7.2.7 and (ii) transfers
or sales of licensed beds at the Subject Facility in connection with a sale of
the Subject Facility under the terms of this Amendment shall not count against
the Section 7.2.7(m) Number referenced in amended and restated Section 7.2.7(m)
above.

 

6



--------------------------------------------------------------------------------

3. Additional Subject Facility Provisions. Notwithstanding Section 2 or the
other provisions of this Amendment, Lessor and Tenant agree that:

3.1. Definitions. The following terms shall be defined as follows:

3.1.1. As it relates to a particular Subject Facility and as of a particular
date, (a) the term “Expiration Date” shall mean the then current expiration date
of ML1 as it relates to such Subject Facility, assuming that ML1 will not be
renewed with respect to such Subject Facility at the next renewal date
applicable thereto, (b) the term “Election Exercise Date” shall mean the date
that Lessor makes, or is deemed to have made, a Termination Election with
respect to such Subject Facility, and (c) the term “Payment Date” shall mean the
tenth (10th) business day after the earlier of (i) the date the Fair Market
Value of such Subject Facility is determined as provided in Section 3.1.3 below,
or (ii) the date that Lessor notifies Tenant that Lessor has elected to forego
determining the Fair Market Value of such Subject Facility pursuant to Article
XXXV of ML1. The terms “Election Date” and “Payment Cap Amount” shall mean, as
they relate to a particular Subject Facility, the following:

 

Subject Facility

   Election Date    Payment Cap Amount  

Kindred Hospital- Phoenix

   4/30/2019    $ 7,000,000   

3.1.2. The term “Boarded Up Condition” shall mean, as it relates to a particular
Subject Facility, that, at Tenant’s sole cost and expense and in accordance with
all applicable Legal Requirements and good engineering, architectural and
construction practices, (a) a Facility Termination has been completed relative
to such Subject Facility, (b) Tenant has performed any and all repairs,
replacements and other work at or to such Subject Facility that is required
under any provision of ML1, including, without limitation, Section 9.1(a) and/or
Section 9.1(d) thereof, through the Expiration Date relating to such Subject
Facility (or, if earlier, the Payment Date relating to such Subject Facility),
(c) Tenant has delivered the structural components and operating systems of such
Subject Facility to Lessor in condition so that the same are ready for
recommencement of use in good condition and operating repair to the extent
required by the terms and provisions of ML1, and (d) without limitation of
subsections (a), (b) and (c) above, Tenant has otherwise delivered such Subject
Facility to Lessor in a condition that complies with any applicable provisions
of ML1.

3.1.3. The term “Payment Amount” shall mean, as it relates to a particular
Subject Facility, an amount (but not to exceed the Payment Cap Amount relating
to such Subject Facility) equal to the greater of (a) the Fair Market Value of
such Subject Facility as of the Election Exercise Date relating to such Subject
Facility and (b) Three Million Dollars ($3,000,000.00). In the case of each
Subject Facility as to which Lessor has made, or is deemed to have made, a
Termination Election, Lessor and Tenant shall, as soon as practicable after the
Election Exercise Date and at Tenant’s sole cost, determine the Fair Market
Value of such Subject Facility as of such date in accordance with the terms of
Article XXXV of ML1 (but, for purposes of such determination, assuming that

 

7



--------------------------------------------------------------------------------

such Subject Facility is in Boarded Up Condition)), provided that Lessor may, in
its sole discretion and by written notice to Tenant, elect to forego having the
Fair Market Value of such Subject Facility determined by appraisal, and in such
event, the Payment Amount shall be equal to the lesser of the Payment Cap Amount
relating to such Subject Facility and Three Million Dollars ($3,000,000.00).

3.2. Each Subject Facility is, as of the Amendment Effective Date, removed from
the Renewal Group of which it is a part (the Renewal Group of which a particular
Subject Facility was formerly a part is herein referred to as the “Former
Renewal Group” relative to such Subject Facility). If Tenant elects to exercise
an available Renewal Option relating to such Former Renewal Group, ML1 shall
also automatically be renewed with respect to such Subject Facility for an
additional five (5) years, and, during such extended term, the Base Rent
allocable to such Subject Facility shall be equal to Twelve Dollars ($12.00) per
annum. If Tenant has no remaining Renewal Options relating to such Former
Renewal Group or if Tenant has elected not to exercise an available Renewal
Option relating to such Former Renewal Group, ML1 shall expire as it relates to
such Subject Facility on the Expiration Date, and Lessor shall be deemed to have
made a Termination Election with respect to such Subject Facility as of six (6)
months prior to such Expiration Date (if Lessor has not already expressly so
elected).

3.3. In the case of any Subject Facility that is still demised under ML1 as of
six (6) months preceding the Election Date relating to such Subject Facility, if
Tenant has not already completed a Facility Termination relative to such Subject
Facility, Tenant shall, as of such date, commence (or, if applicable, continue)
a Facility Termination relating to such Subject Facility and Tenant shall
thereafter proceed diligently and in compliance with all applicable Legal
Requirements to complete such Facility Termination in accordance with the
requirements and terms set forth in Section 2.6 of this Amendment by not later
than the Election Date relating to such Subject Facility.

3.4. At any time on or after the Election Date relating to each Subject
Facility, Lessor may, in its sole discretion, elect to notify Tenant in writing
that Lessor has elected to have ML1 terminate as it relates to such Subject
Facility (herein, a “Termination Election”). If Lessor makes, or is deemed to
have made, a Termination Election with respect to a particular Subject Facility,
the following provisions shall be applicable:

(a) ML1 shall terminate as it applies to such Subject Facility as of the Payment
Date in accordance with the terms of this Amendment and Section 40.16 and the
other terms of ML1 (in the event of any conflict in such terms, the terms of
this Amendment shall control);

(b) Tenant shall surrender possession of such Subject Facility to Lessor in
Boarded Up Condition (and, notwithstanding Section 37.2 of ML1 or anything to
the contrary contained in this Amendment, Lessor shall not be obligated to pay
to Tenant any amount on account of any Tenant’s Personal Property that remains
at such Subject Facility as of such Payment Date);

(c) until such Payment Date, each of Lessor and Tenant shall remain obligated to
perform their respective duties, liabilities and other obligations under ML1
relative to such Subject Facility and, without limitation of the foregoing,
shall comply with the provisions of Section

 

8



--------------------------------------------------------------------------------

40.3 of ML1 and any other applicable provisions of ML1 relating to transfer of
operations (but subject to any modification of such duties, liabilities and
other obligations that is necessitated by Tenant’s obligation to surrender
possession of such Subject Facility in Boarded Up Condition);

(d) on or prior to such Payment Date relating to such Subject Facility, Tenant
shall pay to Lessor the Payment Amount that applies to such Subject Facility;
and

(e) in addition to payment of the aforesaid Payment Amount, Tenant shall be
obligated, promptly following receipt of a request therefor from Lessor from
time to time accompanied by reasonable supporting documentation, to pay to
Lessor (or, as applicable, to reimburse Lessor for) the amount of any
out-of-pocket costs incurred by Lessor in connection with any efforts, prior to
the Payment Date relating to such Subject Facility, to sell such Subject
Facility pursuant to any provisions of this Amendment (and Lessor shall have no
responsibility to Tenant for any such out-of-pocket costs incurred by Tenant in
connection with any such sale efforts prior to the Payment Date); provided, that
Tenant shall not be obligated to make any payments to Lessor pursuant to this
section 3.4(e) with respect to a specific Subject Facility to the extent any
such payment, when aggregated with the applicable Payment Amount and the prior
payments made pursuant to this Section 3.4(e) with respect to such Subject
Facility (if any), would cause such aggregate amount to exceed the applicable
Payment Cap Amount.

3.5. In the case of any Subject Facility that is still demised under ML1 as of
the Election Date relating to such Subject Facility, except with the consent of
Lessor, in its sole discretion, (a) without limitation of subsection (b) below
and subject to any obligations that Lessor and/or Tenant may have under any
existing purchase and sale agreement that may have been entered into with
respect to such Subject Facility pursuant to Section 2 hereof, the efforts of
Lessor and Tenant to sell such Subject Facility pursuant to Section 2 above
shall cease as of such Election Date, and (b) under no circumstances shall any
purchase and sale agreement relating to such Subject Facility that is entered
into pursuant to Section 2 of this Amendment provide for or allow a closing date
thereunder that is later than six (6) months prior to such Election Date.

3.6. In the case of any Subject Facility as to which Tenant has completed the
Facility Termination steps set forth in Section 2.6.1 above, has put such
Subject Facility into Boarded Up Condition and has so notified Lessor in
writing, Lessor and Tenant shall, as soon as practicable thereafter, but in no
event later than one hundred fifty (150) days after the issuance by either party
of an Appraisal Notice (it being hereby agreed that Lessor and Tenant shall
cooperate and endeavor in good faith to complete the following determination of
Fair Market Value as quickly as practicable), and at Tenant’s sole cost,
determine the Fair Market Value of such Subject Facility as of the date of
Tenant’s aforesaid notice in accordance with the terms of Article XXXV of ML1
(but, for purposes of such determination, assuming that such Subject Facility is
in Boarded Up Condition), and, for a period of three hundred sixty-five (365)
days after the determination of such Fair Market Value, Lessor agrees that it
shall be commercially unreasonable for it to disapprove the purchase price set
forth in an offer to purchase such Subject Facility, if such purchase price is
equal to or exceeds (a) 80% of the Fair Market Value of such Subject Facility as
so determined for the first one hundred eighty (180) days after the date of such
determination or (b) 85% of the Fair Market Value of such Subject Facility as so
determined for one hundred eighty-five (185) days after the period in clause (a)
expires, but

 

9



--------------------------------------------------------------------------------

Lessor shall retain the right to disapprove of any other terms of such offer, as
and to the extent allowed in Section 2 above (e.g., on the grounds that the
offeror will not be able to satisfy customary requirements with respect to
Office of Foreign Asset Control and executive orders regarding terrorism). For
the avoidance of doubt, any determination of Fair Market Value made pursuant to
this Section 3.6 shall not apply or otherwise bind the parties hereto in any way
with respect to the definition of Payment Amount or any determination of any
Payment Amount.

4. Certain Lessor Costs. Tenant shall pay, as Additional Charges, on behalf of
Lessor, or reimburse Lessor for, any and all actual, reasonable, and documented
third party out-of-pocket costs or expenses paid or incurred by Lessor,
including, without limitation, reasonable attorneys’ fees, in connection with
the negotiation, execution and delivery of this Amendment.

5. Conflict; Unified Commercial Operating Lease. In the event of a conflict
between ML1 and this Amendment, this Amendment shall control in all events.
Except as set forth in this Amendment, ML1 shall remain in full force and
effect. It is acknowledged and agreed that, except as otherwise expressly
provided herein or in ML1, the inclusion of each of the Leased Properties on a
continuing basis in ML1 is an essential element of the leasing transaction
described in ML1 for Lessor, and that, except as otherwise expressly provided
herein or in ML1, Lessor shall not be obligated and may not be required to lease
to Tenant less than all of the Leased Properties demised pursuant to ML1. It is
further acknowledged and agreed that ML1 is not a residential lease within the
meaning of the U.S. Bankruptcy Code, as amended, and that ML1 is an operating
lease, and not a capital lease, for all accounting, tax and legal purposes.

6. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, and signature pages may be delivered by facsimile or electronic
mail, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

7. Integration. This Amendment and ML1 contain the entire agreement between
Lessor and Tenant with respect to the subject matter hereof. No representations,
warranties or agreements have been made by Lessor or Tenant except as set forth
in this Amendment and ML1.

8. Severability. If any term or provision of this Amendment is to be invalid or
unenforceable, such term or provision shall be modified as slightly as possible
so as to render it valid and enforceable; if such term or provision, as
modified, shall be held or deemed invalid or unenforceable, such holding shall
not affect the remainder of this Amendment and same shall remain in full force
and effect.

9. Subject to Law. This Amendment was negotiated in the State of New York, which
State the parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby. In all respects, the law of the State of
New York shall govern the validity of and enforceability of the obligations of
the parties set forth herein, but the parties hereto will submit to jurisdiction
and the laying of venue for any suit on this Amendment in the Commonwealth of
Kentucky.

 

10



--------------------------------------------------------------------------------

10. Waivers. No waiver of any condition or covenant herein contained, or of any
breach of any such condition or covenant, shall be held or taken to be a waiver
of any subsequent breach of such covenant or condition, or to permit or excuse
its continuance or any future breach thereof or of any condition or covenant
herein.

11. Binding Character. This Amendment shall be binding upon and shall inure to
the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lessor and Tenant.

12. Modification. This Amendment may be only be modified by a writing signed by
both Lessor and Tenant.

13. Forbearance. No delay or omission by any party hereto to exercise any right
or power accruing upon any noncompliance or default by any other party hereto
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.

14. Headings and Captions. The headings and captions of the sections of this
Amendment are for convenience of reference only and shall not affect the meaning
or interpretation of this Amendment or any provision hereof.

15. Gender and Number. As used in this Amendment, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

16. Coordinated Disclosures. The parties hereto shall cooperate with respect to
any disclosures of information concerning this Amendment and the transactions
contemporaneous herewith, and shall share such disclosures with the other
parties a reasonable period of time prior to making such disclosures in order to
facilitate such cooperation.

17. Authority. The parties represent and warrant to each other that each of
them, respectively, has full power, right and authority to execute and perform
this Amendment and all corporate action necessary to do so has been duly taken.
In order to induce Lessor to enter into this Amendment, Tenant hereby represents
and warrants to Lessor that Tenant’s entry into this Amendment does not require
that any consent or approval first be obtained from any lender of Tenant or its
Affiliates.

[Signature Pages Follow]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT: KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as
Vencor, Inc. By:  

/s/ Cristina E. O’Brien

Name:   Cristina E. O’Brien Its:   Vice President, Real Estate Counsel TENANT:
KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation formerly known as
Vencor Operating, Inc. By:  

/s/ Cristina E. O’Brien

Name:   Cristina E. O’Brien Its:   Vice President, Real Estate Counsel LESSOR:
VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership By:   Ventas,
Inc., a Delaware corporation, its general partner   By:  

/s/ Brian K. Wood

  Name:   Brian K. Wood   Its:   Senior Vice President and Chief Tax Officer



--------------------------------------------------------------------------------

ATTACHMENT 1

 

BANK:   

Bank of America

100 West 33rd Street

New York, NY 10001

PAYEE    Ventas, Inc. ABA:    026009593 A/C #:    4427813795



--------------------------------------------------------------------------------

ATTACHMENT 2

Form of Purchase and Sale Agreement

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made by and between
                                        , a
                                         (“Purchaser”),
                                        , a
                                         (“Seller”), effective as of
            , 201     (the “Effective Date”).

R E C I T A L S

A. Seller is the owner of a fee simple interest in that certain real property
located in                                          County,
                                        , as more particularly described on
Exhibit A attached hereto, which real property is improved with a [long term
acute care hospital] located at                                         ,
                                        ,
                                         (referred to herein from time to time
as the “Facility”). Such real property, Facility, any other improvements located
on such real property, together with all appurtenances relating thereto, and the
personal property owned by Seller and located on such real property, are
collectively referred to herein as the “Property.”

B. Seller desires to sell the Property to Purchaser, and Purchaser desires to
purchase the Property from Seller, in accordance with the terms and conditions
contained in this Agreement.

A G R E E M E N T

NOW, THEREFORE, for and in consideration of the covenants, agreements and
promises herein contained, and in consideration of the payment of the purchase
price as stated below, and for other good and valuable consideration, the
parties do hereby covenant and agree as follows:

1. Agreement to Buy and Sell. Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, the Property upon the terms and conditions set
forth in this Agreement.

2. Purchase Price; Terms. The purchase price for the Property (the “Purchase
Price”) shall be [                                         ] Dollars
($[        ]). The Purchase Price shall be paid by Purchaser to Seller in
immediately available cash at the Closing (as defined below).

3. Deposit; Liquidated Damages.

(a) Within two (2) business days after the Effective Date, Purchaser shall
deliver to [First American Title Insurance Company, 30 North LaSalle Street,
Suite 2700, Chicago, Illinois 60602, Attn: Richard Seidel] (the “Title
Company”), as escrow holder, the sum of
[                                        ] Dollars ($[        ]) (the
“Deposit”), which shall be held in escrow by the Title Company in accordance
with the terms of this Agreement.

(b) The Deposit shall be deposited by the Title Company in an interest-bearing
deposit account, and all interest earned thereon shall accrue to the benefit of
Purchaser. The Deposit, and all interest thereon, shall be applied toward
payment of the Purchase Price at the Closing, provided the Closing occurs. If
the Closing does not occur due to a breach of this Agreement by Purchaser,
Seller may either (i) enforce specific performance of this Agreement, or
(ii) terminate this Agreement and retain the Deposit, including accrued
interest, as liquidated damages, in which case, neither party shall have any
further rights, duties or obligations under this Agreement. If the Closing does
not occur solely due to a breach of this Agreement by Seller, Purchaser may
either, as its sole and exclusive remedy, (x) enforce



--------------------------------------------------------------------------------

specific performance of this Agreement, or (y) terminate this Agreement and
receive the return of the Deposit and all interest thereon. Nothing contained in
this Agreement limits Seller’s liability for a breach by Seller of any
representations, covenants, indemnities or obligations that survive the Closing,
and Purchaser will have the right to pursue any remedies available at law or in
equity against Seller for a breach of such representations, covenants,
indemnities and obligations; provided, however, in no event shall Seller ever be
liable to Purchaser hereunder for any punitive, speculative or consequential
damages. This Agreement, together with such further instructions, if any, as the
parties shall provide to the Title Company by written agreement, shall
constitute the escrow instructions to the Title Company, including without
limitation the standard printed general escrow instructions of the Title
Company, incorporated herein by this reference.

IN THE EVENT SELLER IS ENTITLED TO RETAIN THE DEPOSIT PURSUANT TO THE FOREGOING
SECTION 3(b), THE DEPOSIT, ALONG WITH ACCRUED INTEREST, SHALL BE RETAINED BY
SELLER AS LIQUIDATED DAMAGES. THE PARTIES HERETO EXPRESSLY AGREE AND ACKNOWLEDGE
THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY PURCHASER WOULD BE
EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN AND THAT THE AMOUNT OF THE
DEPOSIT REPRESENTS THE PARTIES’ REASONABLE ESTIMATE OF SUCH DAMAGES AND DOES NOT
CONSTITUTE A PENALTY.

Purchaser’s Initials:                      Seller’s Initials:
                    

(c) The parties hereto expressly agree that if the parties give the Title
Company contradictory instructions, the Title Company shall have the right at
its election to file an action in interpleader requiring the parties to answer
and litigate their several claims and rights among themselves and the Title
Company is authorized to deposit with the clerk of the court all documents and
funds held pursuant to this Agreement. If such action is filed, the parties
agree to pay the Title Company’s cancellation charges and costs, expenses and
reasonable attorneys’ fees which the Title Company is required to expend or
incur in the interpleader action, the amount thereof to be fixed and judgment
therefor to be rendered by the court. Upon the filing of such an action, the
Title Company shall thereupon be fully released and discharged from all
obligations to further perform any duties or obligations otherwise imposed by
the terms of this Agreement or any other instructions given to the Title Company
hereunder.

4. Due Diligence Period.

(a) As soon as practicable after the Effective Date, Seller shall deliver or
cause to be delivered to Purchaser: (i) a preliminary title report from the
Title Company (the “PTR”) for the Property; (ii) copies of the property tax
billings associated with the Property for the last two (2) years; (iii) any ALTA
survey of the Property currently in Seller’s possession; (iv) any property or
building condition reports in Seller’s possession with respect to the Property;
and (v) any soil, engineering or environmental reports in Seller’s possession
with respect to the Property (collectively, the “Due Diligence Materials”).

(b) On or before the date (the “Due Diligence Expiration Date”) that is
                                         (    ) calendar days after the
Effective Date, Purchaser shall have completed its due diligence investigation
of the Property. At any time prior to the Due Diligence Expiration Date,
Purchaser may notify Seller expressly and in writing that Purchaser has
determined, for any reason or no reason, in its sole and absolute discretion
that it will not complete the proposed acquisition of the Property, and is
thereby terminating this Agreement (the “Termination Notice”). If Seller does
not

 

15



--------------------------------------------------------------------------------

receive the Termination Notice on or before the Due Diligence Expiration Date,
then, absent a default solely on the part of Seller under this Agreement, the
Deposit shall become nonrefundable to Purchaser and Purchaser shall be obligated
to close on its purchase of the Property upon the satisfaction of the conditions
precedent in favor of Purchaser set forth in Section 6(b) below, with all other
conditions precedent in favor of Purchaser then being deemed satisfied or
waived.

(c) At any time between the Effective Date and the Closing, subject to the
rights of Operator under the Facility Lease (both as defined below) and upon
twenty-four (24) hours prior written notice to Seller, Purchaser and its agents,
employees and contractors shall have the right to enter the Property during
reasonable business hours, at times acceptable to Operator, and, while thereon,
make surveys, investigations and appraisals, take measurements, make structural,
mechanical, architectural, zoning, land use, market and engineering studies, and
make any other inspections and studies of the Property deemed appropriate by
Purchaser, all at Purchaser’s expense; provided, however Purchaser shall not
(i) take any samples of materials of any kind from the Property, or (ii) perform
any physically invasive procedure at the Property (such as a Phase II
environmental audit) without, in each case, the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion. Purchaser will
cooperate with Seller and/or Operator to conduct the investigations, analyses,
surveys, and reviews contemplated in this Section 4(c) in such a manner as to
cause as little disruption to the business conducted at the Property as
possible.

(d) Seller hereby agrees to use commercially reasonable efforts to cause
Operator to cooperate with Purchaser in connection with its investigation of the
Property pursuant to Section 4(c) above; provided, however, the foregoing shall
not be deemed to require Seller to expend any money, incur any expense or
institute any judicial or other proceeding against Operator in connection
therewith. Additionally, Purchaser may contact Operator and its representatives
in connection with its due diligence review of the Property; provided, however,
Purchaser may only interview or otherwise communicate (in person, by phone or
otherwise) with Operator and/or its employees or representatives with the
participation of a representative of Seller, unless Seller specifically consents
to the contrary in writing in each instance. Seller hereby agrees to make a
representative of Seller reasonably available for such purpose during regular
business hours on business days, but only upon reasonable advance notice from
Purchaser. Purchaser agrees that in connection with its investigation of the
Property or contact with Operator or its employees or representatives, Purchaser
shall not unreasonably disrupt or interfere with the operations at the Property
or Seller’s business relationship with Operator. Upon Seller’s reasonable
determination that Purchaser has violated the preceding sentence, Seller shall
have the right, exercisable in its sole and absolute discretion, to limit,
restrict or prohibit any further communication between Purchaser and Operator.

(e) If Purchaser exercises its rights under Section 4(c) above, it shall keep
the Property free and clear of any liens or claims resulting therefrom, and
Purchaser shall indemnify, defend (with counsel reasonably satisfactory to
Seller), protect and hold harmless Seller and its direct and indirect
subsidiaries and affiliates, and their respective agents, beneficiaries,
members, managers, partners, employees and Operator from and against any and all
liability, loss, cost, damage or expense (including, without limitation,
attorneys’ fees and costs) that Seller may sustain or incur by reason of or in
connection with any tests made by Purchaser or Purchaser’s agent or contractors
relating to or in connection with the Property or entries by Purchaser or its
agents or contractors onto the Property. Purchaser shall restore any portion of
the Property damaged by such exercise to substantially the same condition
immediately before such exercise. The rights and obligations of the parties
under this subsection shall survive Closing or any earlier termination of this
Agreement. Purchaser shall use care and consideration in connection with all of
its inspections. Prior to any entry on the Property by Purchaser or its agents
or consultants, Purchaser shall secure and maintain, or shall cause its agents
and

 

16



--------------------------------------------------------------------------------

consultants to secure and maintain, the following insurance written by insurers
that have an A.M. Best Rating of A-VII or better: (i) a commercial general
liability policy (including contractual liability and independent contractors
liability) written on an occurrence policy form, in an amount of not less than
One Million Dollars ($1,000,000) each occurrence and Three Million Dollars
($3,000,000) in the aggregate and with a deductible (or self-insured retention)
in an amount not to exceed $10,000, which will cover the activities and actions
of Purchaser and its agents and consultants on the Property and shall name
Seller and its direct and indirect subsidiaries and affiliates, and their
respective agents, beneficiaries, members, managers, partners, employees and any
mortgagee of Seller or any ground lessor, as well as Operator, as additional
insureds thereunder, (ii) workers’ compensation and employer’s liability
insurance in accordance with the provisions of                      law; and,
(iii) business auto liability insurance covering all owned, non-owned and hired
vehicles in an amount of not less than One Million Dollars ($1,000,000) each
accident. Such insurance required in this Section 4(e) shall be primary and
non-contributory with any insurance maintained by Seller or Operator. Purchaser
shall provide a certificate of insurance to Seller evidencing the insurance
required herein prior to any entry on the Property by Purchaser or its agents or
consultants. If the commercial general liability insurance coverage is written
on a claims-made policy form, such coverage shall have a retroactive date not
later than the Effective Date and Purchaser shall for a period of two (2) years
after completion of Purchaser’s due diligence, including physical inspections of
the Property, (A) maintain commercial general liability insurance, at
Purchaser’s sole cost and expense, satisfying the foregoing, or (B) secure
“tail” or extended reporting coverage. This provision shall survive the Closing
or any earlier termination of this Agreement.

(f) In consideration for Seller granting to Purchaser the right to inspect the
Property and allowing Purchaser access to the Property for the purposes of its
due diligence, Purchaser has paid to Seller concurrently with the execution of
this Agreement the sum of One Hundred Dollars ($100), cash-in-hand, which amount
constitutes independent consideration, separate and apart from the Purchase
Price and is non-refundable under any circumstances, and shall be retained by
Seller notwithstanding any other provisions of this Agreement in consideration
of the rights and options granted by Seller under this Agreement.

(g) If this Agreement terminates for any reason, Purchaser shall (i) deliver to
Seller a copy of any tests, audits, surveys, reports, studies and the results of
any and all investigations and inspections performed for Purchaser by third
parties which are requested in writing by Seller within ten (10) days of such
request (excluding any proprietary materials and materials subject to the
attorney-client and/or work product privilege); and (ii) return to Seller or
certify the destruction of any and all Due Diligence Materials given to
Purchaser by or on behalf of Seller within ten (10) days of the termination of
this Agreement. The foregoing covenants of Purchaser shall survive any such
termination of this Agreement.

(h) Purchaser agrees that any Due Diligence Material provided by Seller or
Seller’s agents or brokers to Purchaser is provided for illustrative purposes
only, and is not warranted by Seller as to accuracy, completeness, reliability
or in any other manner.

5. Operations Transfer Agreement. As of the Effective Date, the Property is
leased by Seller to                                          (“Operator”)
pursuant to the terms of that certain                                         
dated as of                      (as amended to date, the “Facility Lease”).
Prior to the Due Diligence Expiration Date, Purchaser shall negotiate, execute
and enter into an operations transfer agreement (the “OTA”) with Operator,
pursuant to which, inter alia, Purchaser and Operator shall make certain
agreements and arrangements concerning the orderly transfer and transition of
the business operations at the Property (the “Operations Transfer”). Purchaser
hereby agrees to diligently pursue the mutual execution of the OTA, and to
exercise best efforts to enter into the OTA on

 

17



--------------------------------------------------------------------------------

or before the Due Diligence Expiration Date. Purchaser hereby acknowledges and
agrees that Seller is only selling to it the Property and Purchaser shall solely
rely on the provisions of the OTA with respect to the transfer of any
operational assets and liabilities in connection with the operation of the
business conducted at the Property. Upon execution, Purchaser shall provide
Seller with a copy of the OTA executed by Purchaser and Operator.

6. Conveyance of Title; Closing Deliveries.

(a) At the Closing, Seller shall convey (i) title to the real property, together
with any buildings or other improvements, included in the Property (the “Real
Property”) by special warranty deed in the form of Exhibit B attached hereto
(with any necessary modifications to conform with local laws for recording in
the land records in the jurisdiction in which the Real Property is located) (the
“Deed”), subject to all exceptions and encumbrances of record as of the
Effective Date (except as provided in Section 6(b)(v) below), (ii) all of
Seller’s right, title and interest in and to the tangible assets and personal
property included in the Property by bill of sale in the form of Exhibit C
attached hereto (the “Bill of Sale”). Seller covenants and agrees not to cause
or permit any other defects in or encumbrances or limitations upon Seller’s
title to the Real Property to arise from and after the Effective Date without
the prior consent of Purchaser; provided, however, the foregoing shall not apply
to statutory liens arising in the ordinary course for obligations that are not
then yet due and payable.

(b) No later than the business day immediately prior to the Closing Date, Seller
shall deliver to the Title Company in escrow:

(i) a duly executed and acknowledged original of the Deed;

(ii) a duly executed original of the Bill of Sale;

(iii) a duly executed affidavit of non-foreign status;

(iv) a duly executed counterpart to a closing statement prepared by the Title
Company and approved by Seller and Purchaser, which shall conform to the
proration and other relevant provisions of this Agreement (the “Closing
Statement”);

(v) such documents reasonably required by the Title Company to (A) establish the
authority of Seller to enter into and close the transactions contemplated
hereby, and (B) delete from Purchaser’s title policy or affirmatively insure
over (1) any fee simple mortgages or other monetary encumbrances placed against
the Property by Seller and for which Operator is not responsible to pay under
the Facility Lease and (2) any memorandum of lease that is of record relative to
the Facility Lease;

(vi) a duly executed owner’s affidavit and gap indemnity in the form of
Exhibit D attached hereto; and

(vii) any other documents required to comply with applicable federal, state or
local laws, rules or regulations, including any filings or certifications
required in connection with the transfer taxes payable in connection with the
Closing.

(c) No later than the business day immediately prior to the Closing Date,
Purchaser shall deliver to the Title Company in escrow:

(i) immediately available funds in the amount of the Purchase Price, plus any
other sums required for costs to be paid by Purchaser pursuant to the terms of
this Agreement, less any credits against the Purchase Price provided for herein,
including, without limitation, the Deposit;

 

18



--------------------------------------------------------------------------------

(ii) a duly executed counterpart to the Closing Statement;

(iii) such documents reasonably required by the Title Company to establish the
authority of Purchaser to enter into and close the transactions contemplated
hereby; and

(iv) any documents required to comply with applicable federal, state or local
laws, rules or regulations, including any filings or certifications required in
connection with the transfer taxes payable in connection with the Closing.

(d) The parties shall also deliver at the Closing any other documents reasonably
requested by the other party to complete and evidence the acquisition of the
Property contemplated hereby.

7. Closing; Required Authorizations.

(a) The closing of the acquisition of the Property (the “Closing”) shall occur
on the first (1st) day of the calendar month following the later of
(a)                                          (    ) days after the Due Diligence
Expiration Date (the “Outside Closing Date”) and (b) the date on which Purchaser
obtains the Required Authorizations (as defined below) (as applicable, the
“Closing Date”), and shall be consummated through the mutual exchange of
documents and funds through the escrow established with the Title Company.

(b) Purchaser and Seller hereby agree that the Operations Transfer shall occur
under the terms of the OTA as of 12:00:01 a.m. on the Closing Date, and that the
Closing shall be deemed to have occurred concurrently therewith but the
disbursement of funds and the release of closing documents by the Title Company
hereunder shall not occur until the opening of business on the Closing Date, if
the Closing Date is a business day, or the first (1st) business day following
the Closing Date, if the Closing Date is not a business day (as applicable, the
“Disbursement Date”). To effectuate the same, no later than the business day
immediately prior to the Closing Date, each of Seller and Purchaser shall send
written authorization to the Title Company authorizing the disbursement of funds
and the release of all closing documents as of the opening of business on the
Disbursement Date, and such authorizations shall be deemed irrevocable and
unconditional on the part of the issuing party and the Title Company shall be
required to act in accordance with such written authorizations as of the opening
of business on the Disbursement Date. If the Operations Transfer occurs and
either party, prior to the disbursement of funds and the release of all closing
documents, takes any action to delay or prevent the disbursement of funds and
the release of all closing documents as of the opening of business on the
Disbursement Date, such action shall constitute an immediate breach of this
Agreement and, notwithstanding anything to the contrary herein, including,
without limitation, Section 3 above, the breaching party shall indemnify, defend
and hold harmless the non-breaching party and its employees, affiliates,
managers, shareholders, officers, directors and agents from any loss, cost,
claim, damage, cause of action, liability, expense (including reasonable
attorneys’ fees and costs), fine, penalty or forfeitures arising from or
relating to the failure to consummate the Closing hereunder as of the
Disbursement Date.

 

19



--------------------------------------------------------------------------------

(c) Purchaser hereby covenants and agrees to use its best efforts to secure the
Required Authorizations prior to the Outside Closing Date, including, without
limitation, by submitting its initial application for the Required
Authorizations (the “Required Authorization Application”) with the applicable
governmental authority within five (5) days of the Effective Date. Purchaser
shall continuously use its best efforts and due diligence to obtain the Required
Authorizations prior to the Outside Closing Date and shall promptly respond to
any questions or information requests from any governmental authority
responsible for or otherwise involved in the review of the Required
Authorization Application. Upon Seller’s request, Purchaser shall furnish to
Seller a copy of the Required Authorization Application and any correspondence
or other written documentation received from or delivered to any governmental
authority responsible for or otherwise involved in the review of Required
Authorization Application. Purchaser shall keep Seller fully advised at all
times as to the status of Purchaser’s efforts to obtain the Required
Authorizations and of any material developments in connection therewith,
including notifying Purchaser promptly following receipt of notice of the
issuance of or rejection of the application for, the Required Authorizations.
The foregoing obligations of Purchaser with respect to the Required
Authorizations are collectively referred to herein as the “Licensing
Obligations.” If (i) Purchaser does not obtain the Required Authorizations on or
before the Outside Closing Date or (ii) Purchaser’s Required Authorization
Application is rejected by the applicable governmental authority, such that
Seller reasonably concludes that Purchaser will not be able to obtain the
Required Authorizations on or before the Outside Closing Date, Seller, in its
sole and absolute discretion and notwithstanding anything to the contrary
herein, may terminate this Agreement by written notice to Purchaser at any time
thereafter (the “Licensing Termination Notice”). If this Agreement is terminated
due to the delivery of the Licensing Termination Notice, neither party shall
have any further liabilities or obligations hereunder, except for those
liabilities and obligations that expressly survive a termination of this
Agreement, and, provided Purchaser has fully and timely satisfied the Licensing
Obligations, the Deposit and all interest thereon shall be returned to
Purchaser. The term “Required Authorizations” shall mean such consents,
approvals and other assurances, oral or written, as are, under local custom and
practice, customarily obtained from State licensing authorities by reasonable
operators of facilities like the Facility, acting in good faith, before such an
operator takes possession of, and begins to operate, a facility like the
Facility. By way of example and without limitation of the foregoing, in the
event that Purchaser receives permission from the applicable State licensing
authorities to assume operational control of the Facility prior to the issuance
of a non-provisional or non-conditional license for the Facility (e.g., due to a
State licensing authority’s requirement that a survey of Purchaser’s operations
at the Facility be completed prior to the issuance of a non-provisional or
non-conditional license) and, under local custom and practice, reasonable
operators of facilities like the Facility customarily take possession of, and
begin to operate, facilities like the Facility on the basis of such permission,
then, for purposes of this Section 7, the date of such permission would be
treated as the date that Purchaser obtained the Required Authorizations.

8. Allocation of Costs and Expenses. Except as specifically provided herein, all
costs and expenses incurred by Seller or Purchaser in connection with this
transaction shall be paid by Purchaser, including, without limitation, (a) any
deed or transfer taxes applicable to the Deed, (b) the premium for any title
insurance requested by Purchaser (which title insurance shall be obtained, if at
all, through the Title Company), and (c) all escrow fees, charges and expenses
of the Title Company and the fees for recording the Deed. Notwithstanding the
foregoing, Seller shall be responsible for the fees and expenses of Seller’s
attorneys, accountants and professional advisors incurred in connection with
this transaction.

9. Prorations. As the Facility Lease is a triple net lease and Operator is
entitled thereunder to all revenue of the Property and liable for all expenses
of the Property, including the payment of real property taxes, there shall be no
credits or prorations at the Closing with respect to the revenues or costs
associated with owning or operating the Property as between Purchaser and
Seller, and all such prorations shall be between Purchaser and Operator under
the terms of the OTA.

 

20



--------------------------------------------------------------------------------

10. Broker. At the Closing, Seller shall pay a commission to
                     (“Seller’s Broker”) or its designee in connection with this
transaction under a separate agreement between them. Except for any commission
that may be payable to Seller’s Broker as set forth above, Seller and Purchaser
hereby represent to the other that neither has discussed this Agreement or the
subject matter thereof with any broker or salesman so as to create any legal
right in any such broker or salesman to claim a commission or similar fee with
respect to the purchase or sale of the Property contemplated by this Agreement.
Purchaser and Seller hereby indemnify each other against and agree to defend and
hold harmless the other from any and all claims for any commission or similar
fees arising out of or in any way connected with any claimed agency relationship
with the indemnitor and relating to the purchase and sale of the Property
contemplated by this Agreement. The representations and indemnity obligations in
this Section 10 shall survive the Closing.

11. Risk of Condemnation Pending the Closing. If, prior to the Closing, any
condemnation or eminent domain proceeding shall be threatened or commenced by
any public authority, or any agency thereof, against the Property, or any part
thereof, the Closing shall nonetheless occur as scheduled, without any reduction
in the Purchase Price, and any awards shall be paid to Purchaser. Seller shall
not compromise or settle any claims to such awards without Purchaser’s prior
written consent. Seller agrees to give Purchaser prompt notice of any taking or
proposed taking of the Property.

12. Risk of Casualty Pending the Closing. If, prior to the Closing, the
Property, or any part thereof, is destroyed or damaged by fire or other
casualty, the Closing shall nonetheless occur as scheduled, without any
reduction in the Purchase Price, and Seller’s rights to any insurance proceeds
payable by reason of such damage or destruction shall be assigned to Purchaser
and there shall be credited against the Purchase Price the amount of any
applicable deductible not then paid by Seller. Seller shall not compromise,
settle or adjust any claims to such proceeds without Purchaser’s prior written
consent. Seller agrees to give Purchaser prompt notice of any damage or
destruction of the Property.

13. Notice.

(a) Any notice, election or other communication required or permitted hereunder
shall be delivered by hand (or nationally-recognized courier service) to the
following named persons or by certified United States mail, return receipt
requested, postage and charges prepaid, to the following addresses:

 

to Purchaser:  

[                    ]

  [                    ]   [                    ]   Attention:
[                    ] with a copy to:  

[                    ]

  [                    ]   [                    ]   Attention:
[                    ] to Seller:  

c/o Ventas, Inc.

  [                    ]   [                    ]  

Attention: [                    ]

 

 

21



--------------------------------------------------------------------------------

with a copy to:  

c/o Ventas, Inc.

  353 N. Clark Street, Suite 3300   Chicago, Illinois 60654   Attention: Legal
Department, Asset Management Counsel with a copy to:  

[                    ]

  [                    ]   [                    ]   Attention:
[                    ]

(b) Any notice, election or other communication delivered or mailed as aforesaid
shall be effective upon delivery.

(c) Each party hereto may change its address and addressee for notice, elections
and other communications from time to time by notifying the other parties hereto
of the new address and addressee in the manner provided for giving notice
herein.

14. Representations and Warranties.

(a) As an inducement to Purchaser to enter into this Agreement, Seller
represents and warrants as follows (all of which shall expressly survive Closing
for one (1) year, but no longer):

(i) Seller is a                                         , duly organized,
validly existing and in good standing under the laws of the State of
                                         and duly qualified to transact business
in the State of                                         .

(ii) This Agreement and all the documents to be executed and delivered by Seller
to Purchaser or the Title Company pursuant to the terms of this Agreement
(A) will have been, as of the execution date of each respective document, duly
authorized, executed and delivered by Seller; (B) are or will be legal and
binding obligations of Seller as of the date of their respective executions;
(C) are or will be, as of the execution date of each respective document,
enforceable in accordance with their respective terms (except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, moratorium
and other principles relating to or limiting the rights of contracting parties
generally); (D) to the best of Seller’s knowledge, do not, and will not at the
Closing, require Seller to obtain the consent to the transactions hereby
contemplated from any lender to Seller; and (E) do not, and will not at the
Closing, violate any provision of any agreement to which Seller is a party, any
of Seller’s organizational documents or any existing obligation of or
restriction on Seller under any order, judgment or decree of any state or
federal court or governmental authority binding on Seller.

(b) As an inducement to Seller to enter into this Agreement, Purchaser
represents and warrants as follows (all of which shall expressly survive Closing
for one (1) year, but no longer):

(i) Purchaser is a [                                        ], duly organized,
validly existing and in good standing under the laws of the State of
[                                        ], and its federal employer
identification number is [                                        ].

 

22



--------------------------------------------------------------------------------

(ii) This Agreement and all the documents to be executed and delivered by
Purchaser to Seller or the Title Company pursuant to the terms of this Agreement
(A) will have been, as of the execution date of each respective document, duly
authorized, executed and delivered by Purchaser; (B) are or will be legal and
binding obligations of Purchaser as of the date of their respective executions;
(C) are or will be, as of the execution date of each respective document,
enforceable in accordance with their respective terms (except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency, moratorium
and other principles relating to or limiting the rights of contracting parties
generally); and (D) do not, and will not at the Closing, violate any provision
of any agreement to which Purchaser is a party, any of Purchaser’s
organizational documents or any existing obligation of or restriction on
Purchaser under any order, judgment or decree of any state or federal court or
governmental authority binding on Purchaser.

15. RELEASE; AS-IS/WHERE-IS.

(a) PURCHASER, ON BEHALF OF ITSELF AND ITS EMPLOYEES, AGENTS, SUCCESSORS AND
ASSIGNS, ATTORNEYS AND OTHER REPRESENTATIVES, AND EACH OF THEM, HEREBY RELEASES
SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION,
OBLIGATIONS, DAMAGES AND LIABILITIES OF ANY NATURE WHATSOEVER, WHETHER ALLEGED
UNDER ANY STATUTE, COMMON LAW OR OTHERWISE, DIRECTLY OR INDIRECTLY, ARISING OUT
OF OR RELATED TO THE CONDITION, OPERATION OR ECONOMIC PERFORMANCE OF THE
PROPERTY.

(b) Except for the representations of Seller set forth in Section 14(a) and
those warranties of title to be included in the Deed, Seller is not making any
representations or warranties with respect to the Property, and the Property is
being sold “AS-IS, WHERE-IS WITH NO REPRESENTATIONS OR WARRANTIES EXPRESSED OR
IMPLIED AND WITH ALL FAULTS” in accordance with the provisions of this
Section 15, it being understood and agreed that the Purchase Price has been
adjusted by prior negotiation to reflect that the Property is being sold by
Seller and purchased by Purchaser to the foregoing. Purchaser has or shall
perform its own due diligence in determining whether to purchase the Property
and Purchaser is not relying on any representations or warranties of Seller in
determining whether to purchase the Property. Except for those warranties of
title to be included in the Deed, Purchaser acknowledges and agrees that Seller
has not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future of, as to, concerning or with respect to: (a) the value
of the Property; (b) the income to be derived from the Property; (c) the
suitability of the Property for any and all activities and uses which Purchaser
may conduct thereon, including any development of the Property; (d) the
habitability, merchantability, marketability, profitability or fitness for a
particular purpose of the Property; (e) the manner, quality, state of repair or
lack of repair of the Property; (f) the nature, quality or condition of the
Property, including, without limitation, the water, soil and geology; (g) the
compliance of or by the Property or its operation with any laws, rules,
ordinances or regulations of any applicable governmental authority or body;
(h) the manner, condition or quality of the construction or materials
incorporated into the Property; (i) compliance with any environmental
protection, pollution or land use laws, rules, regulations, orders or
requirements; (j) the presence or absence of hazardous materials at, on, under
or adjacent to the Property;

 

23



--------------------------------------------------------------------------------

(k) the conformity of the improvements to any plans or specifications for the
Property; (l) the conformity of the Property to past, current or future
applicable zoning or building requirements; (m) adequacy or deficiency of any
drainage; (n) the existence of vested land use, zoning or building entitlements
affecting the Property; or (o) with respect to any other matter concerning the
Property, including any and all such matters referenced, discussed or disclosed
in any documents delivered by Seller to Purchaser, in any public records of any
governmental agency or entity or utility company.

16. Time of Essence. Time is of the essence as to all dates and times of
performance pursuant to this Agreement. Notwithstanding the foregoing, in the
event the date for the performance of an action or the giving of a notice falls
on a Saturday, Sunday or a federal-banking holiday, then the date for the
performance of such action or giving of such notice shall be automatically
extended to the next succeeding business day; provided, however, the foregoing
shall not be applicable to the Closing, which shall occur on the scheduled date,
regardless if the same is a business day.

17. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and may not be amended except
by written instrument executed by all the parties hereto.

18. Headings; Defined Terms; Interpretation. The paragraph and section headings
are inserted for convenience only and are in no way intended to describe,
interpret, define or limit the scope or content of this Agreement or any
provision hereof. As used herein, a “business day” shall mean a day other than
Saturday, Sunday or any day on which banking institutions in
                    ,                     , are authorized by law or other
governmental action to close. Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be valid under applicable
law, but, if any provision of this Agreement shall be invalid or prohibited
thereunder, such invalidity or prohibition shall be construed as if such invalid
or prohibited provision had not been inserted herein and shall not affect the
remainder of such provision or the remaining provisions of this Agreement. The
language in all parts of this Agreement shall be in all cases construed simply
according to its fair meaning and not strictly against the party that drafted
such language.

19. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of
[                                        ].

20. Attorneys’ Fees. If either party commences an action against the other to
interpret or enforce any of the terms of this Agreement or because of the breach
by the other party of any of the terms hereof, the losing party shall pay to the
prevailing party reasonable attorneys’ fees, costs and expenses incurred in
connection with the prosecution or defense of such action, whether or not the
action is prosecuted to a final judgment.

21. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Seller and Purchaser, and their respective successors and
assigns, if any. It is specifically agreed that Purchaser may nominate another
party to take title to the Property at Closing, but no such nomination shall
relieve Purchaser of any liability hereunder. If Purchaser nominates another
party to take title to the Property, Purchaser shall, prior to the Closing,
provide to Seller the federal employer identification number for such nominee.

22. 1031 Exchange. Purchaser or Seller may consummate the purchase or sale of
the Property as part of a so-called like kind exchange (the “Exchange”) pursuant
to Section 1031 of the Internal Revenue Code of 1986, as amended (the “Code”),
provided that: (a) the Closing shall not be delayed or affected by reason of the
Exchange nor shall the consummation or accomplishment of the

 

24



--------------------------------------------------------------------------------

Exchange be a condition precedent or condition subsequent to Purchaser’s or
Seller’s obligations under this Agreement; (b) Seller shall not be required to
take an assignment of the purchase agreement for the relinquished property or be
required to acquire or hold title to any real property for purposes of
consummating the Exchange; (c) a party performing an Exchange shall pay any
additional costs that would not otherwise have been incurred had such party not
consummated an Exchange; (d) neither party’s acquiescence to an Exchange shall
affect or diminish in any manner its rights hereunder nor shall the party not
performing an Exchange be responsible for compliance with or be deemed to have
warranted to the other party that the Exchange in fact complies with Section
1031 of the Code; and (e) any party performing an Exchange shall indemnify,
defend, and hold harmless the other party from or against all claims, losses,
costs, damages, liabilities (including reasonable attorneys’ fees) in connection
therewith.

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument. Executed copies hereof
may be delivered by facsimile, email or other electronic means and upon receipt
will be deemed originals and binding upon the parties hereto, regardless of
whether originals are delivered thereafter.

24. Confidentiality. Purchaser agrees that, (a) except as otherwise required by
valid law and (b) except to the extent reasonably necessary to deliver such
documents or information to Purchaser’s employees, agents, attorneys and/or
consultants (collectively, “Purchaser’s Representatives”) in connection with
Purchaser’s evaluation of this transaction, Purchaser shall use all diligent
efforts to keep the contents of any materials, reports, documents, data, test
results, and other information related to the transaction contemplated hereby,
including the Due Diligence Materials and all information regarding Purchaser’s
acquisition of the Property, strictly confidential. Purchaser agrees that
Purchaser shall be liable for any breach of this Section 24 by Purchaser’s
Representatives. The provisions of this Section 24 shall survive any termination
of this Agreement but shall not survive the Closing.

25. Submission Not An Offer. Submission of this Agreement to Purchaser does not
constitute an option or offer to sell the property and this Agreement shall not
be effective unless and until execution and delivery occurs by both Purchaser
and Seller.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PURCHASER:

[                                         ],

a [                                         ]

By:  

 

Name:  

 

Title:  

 

[Signatures continue on next page]

 

S-1



--------------------------------------------------------------------------------

SELLER:

        [                                         ],

        a [                                         ]

        By:  

 

        Name:  

 

        Title:  

 

 

S-2



--------------------------------------------------------------------------------

CONSENT OF ESCROW

The undersigned agrees to (a) accept this Agreement; (b) be escrow holder under
this Agreement; and (c) be bound by this Agreement in the performance of its
duties as the Title Company and escrow holder. However, the undersigned will
have no obligations, liability or responsibility under this Agreement or any
amendment hereto unless and until this Agreement and such amendment, as
applicable has been fully executed by the parties hereto and delivered to the
undersigned.

 

TITLE COMPANY: FIRST AMERICAN TITLE INSURANCE COMPANY By:  

 

Name:  

 

Title:  

 

First American Title Insurance Company

National Commercial Services

30 North LaSalle Street, Suite 2700

Chicago, Illinois 60602

Attn: Richard Seidel

Dated:             , 20     Escrow No.  

 

 

S-3



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

Form of Deed

SPECIAL WARRANTY DEED

FOR VALUE RECEIVED, the receipt and sufficiency of which are hereby
acknowledged,                                         , a
                                         (”Grantor”), hereby grants to
                                        , a
                                         (“Grantee”), all of that certain real
property more particularly described in Schedule 1 attached hereto and
incorporated herein by this reference (the “Property”), subject to (a) all
non-delinquent real property taxes, (b) all non-delinquent special assessments,
if any, and (c) all other liens, leases, easements, encumbrances, covenants,
conditions, restrictions and other matters of record.

Grantor does hereby covenant and agree to and with Grantee that GRANTOR WILL
WARRANT AND DEFEND the Property against all persons lawfully claiming, or to
claim the same, by, through or under Grantor and none other, subject to the
above matters. Except as aforesaid, Grantor makes no other warranties of title
relative to the Property.

 

Dated:             , 20    

[                                         ],

a [                                         ]

By:  

 

Name:  

 

Title:  

 

 

STATE OF ILLINOIS                 )                )    ss. COUNTY OF COOK  
        )   

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this     day of             , 20    , before me personally appeared
                    , to me known to be the                      of
[                ], the [                    ] that executed the within and
foregoing instrument, and acknowledged the said instrument to be the free and
voluntary act and deed of said limited liability company, for the uses and
purposes therein mentioned, and on oath stated that he/she was authorized to
execute said instrument.

 

Exhibit B-1



--------------------------------------------------------------------------------

WITNESS my hand and official seal hereto affixed the date and year first above
written.

 

 

Notary Public in and for the State of  

 

Residing at  

 

My commission expires:  

 

 

Type or Print Notary Name

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

Form of Bill of Sale

BILL OF SALE

Pursuant to that certain Purchase and Sale Agreement dated as of             ,
20     (the “Purchase Agreement”), by and between
                                        , a
                                         company (“Seller”), and
                                        , a
                                         (“Purchaser”), and in consideration of
Ten Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller does hereby grant, bargain,
sell, convey, assign and transfer to Purchaser, all of Seller’s right, title and
interest, if any, in and to, all personal property which is located on that
certain real property described on Exhibit A attached hereto (the “Personal
Property”) and owned by Seller.

TO HAVE AND TO HOLD, all and singular, the Personal Property hereby sold,
assigned, transferred and conveyed to Purchaser, its successors and assigns, to
and for its own use and benefit. PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT
ANY AND ALL PERSONAL PROPERTY BEING TRANSFERRED HEREUNDER ARE ON AN AS-IS,
WHERE-IS BASIS WITH ALL FAULTS AND CONDITIONS. SELLER MAKES NO EXPRESS OR
IMPLIED WARRANTIES OR REPRESENTATIONS OF ANY KIND OR NATURE WHATSOEVER,
INCLUDING ANY REPRESENTATIONS OR WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
ANY PURPOSE.

Dated as of this      day of            , 20    .

 

SELLER:

[                                         ],

a [                                         ]

By:  

 

Name:  

 

Title:  

 

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

Form of Owner’s Affidavit

SELLER’S DECLARATION

TITLE COMPANY: FIRST AMERICAN TITLE INSURANCE COMPANY

ORDER NO.:                     

SELLER:                                          , a
                                        

PURCHASER:                                         , a
                                        

PROPERTY DESCRIPTION (the “Property”): See Exhibit A attached hereto

The undersigned, on behalf of Seller, declares that, to the undersigned’s actual
and current knowledge, the following information is true and correct (as used
herein, the phrase “the undersigned’s actual and current knowledge” means the
actual knowledge of the undersigned, after having made reasonable inquiry with
the employee(s) of Ventas, Inc. or its subsidiaries most likely to have
knowledge of the accuracy of the information set forth in this instrument):

 

  1. Purpose of Declaration. This declaration is made to the Title Company as an
inducement to it to complete a transaction concerning the Property. Seller
acknowledges that Title Company is relying upon the representations in this
declaration as being true and correct and that the transaction contemplated
would not be consummated without this declaration being executed.

 

  2. Debts and Liens. Except as indicated below, there are no loans, tax liens,
abstract of judgment liens or other real estate liens affecting the Property
that are not of public record.

Exceptions:                                          

 

  3. Real Property and Personal Property Taxes. All real property taxes assessed
against the Property which are due and payable have been paid in full, except as
shown on the public records.

 

  4. Improvement debts and liens. During the six (6) months immediately
preceding the date of this declaration, Seller has not contracted with any
person to whom a debt is due for labor or materials furnished in the erection,
alteration, repair or removal of a building or structure upon the Property, or
to the improvement of or alteration to the Property, in procuring or furnishing
such labor or materials for work performed during the past six (6) months.

 

  5. Other Contracts. Other than the agreement to sell the Property to Purchaser
(which agreement is set forth in that certain Purchase and Sale Agreement dated
as of             , 201  , by and between Seller and Purchaser), there are no
other unreleased contracts of sale concerning the Property.

 

Exhibit C



--------------------------------------------------------------------------------

  6. CC&R’s. Seller has not received any notice of violation of recorded
covenants, conditions and restrictions.

 

  7. Leases. No unrecorded written leases or oral leases affect the Property,
excluding, however, (a) rights of residents of the facility on the land pursuant
to unrecorded residency agreements, if any, and (b) that certain
                                         dated                     , by and
between, inter alia, Seller, as landlord, and
                                        , as tenant (as amended to date, the
“Facility Lease”). The Facility Lease is being terminated with respect to the
Property concurrently with the sale of the Property to Purchaser.

As an inducement to the Title Company to insure over any defects, liens,
encumbrances, adverse claims or other matters created, first appearing in the
public records or attaching during the period between             , 201   and
date on which the deed conveying the Property from Seller to Purchaser is
recorded in the official records of                                         ,
                                         (the “Recording Date”), and of which
the undersigned (or any party claiming under the undersigned) had knowledge
(“New Title Matters”), the undersigned hereby agrees to: (1) promptly remove,
bond over or otherwise dispose of any such New Title Matters, and (2) hold
harmless and indemnify the Title Company for any loss, cost, expense, claim or
damage, including without limitation reasonable attorneys’ fees, arising from
the undersigned’s failure to so remove, bond over or otherwise dispose of any
such New Title Matters. The undersigned’s obligations under the preceding
sentence shall expire thirty (30) days after the Recording Date unless the Title
Company, on or before the expiration of such thirty (30) day period, notifies
the undersigned in writing of any New Title Matters. Additionally, the
undersigned shall not incur any liabilities or obligations hereunder with
respect to any New Title Matters arising after the earlier of (i) fifteen (15)
days from the date hereof and (ii) the Recording Date.

The undersigned authorized signatory executing this declaration on behalf of
Seller is not executing this declaration individually, but solely in his or her
capacity as an authorized signatory of Seller.

[Signature page follows]

 

Exhibit C



--------------------------------------------------------------------------------

EXECUTED this      day of             , 201  .

[                                         ],

a [                                         ]

By:  

 

Name:  

 

Title:  

 

 

Exhibit C



--------------------------------------------------------------------------------

ATTACHMENT 3

Form of Deed

SPECIAL WARRANTY DEED

FOR VALUE RECEIVED, the receipt and sufficiency of which are hereby
acknowledged,                                     , a
                                     (“Grantor”), hereby grants to
                                    , a                                     
(“Grantee”), all of that certain real property more particularly described in
Schedule 1 attached hereto and incorporated herein by this reference (the
“Property”), subject to (a) all non-delinquent real property taxes, (b) all
non-delinquent special assessments, if any, and (c) all other liens, leases,
easements, encumbrances, covenants, conditions, restrictions and other matters
of record.

Grantor does hereby covenant and agree to and with Grantee that GRANTOR WILL
WARRANT AND DEFEND the Property against all persons lawfully claiming, or to
claim the same, by, through or under Grantor and none other, subject to the
above matters. Except as aforesaid, Grantor makes no other warranties of title
relative to the Property.

 

Dated:             , 20    

[                                         ],

a [                                         ]

By:  

 

Name:  

 

Title:  

 

 

STATE OF ILLINOIS   )   ) ss. COUNTY OF COOK   )

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

On this      day of             , 20    , before me personally appeared
                                        , to me known to be the
                                         of
[                                    ], the
[                                        ] that executed the within and
foregoing instrument, and acknowledged the said instrument to be the free and
voluntary act and deed of said limited liability company, for the uses and
purposes therein mentioned, and on oath stated that he/she was authorized to
execute said instrument.

 

Exhibit C



--------------------------------------------------------------------------------

WITNESS my hand and official seal hereto affixed the date and year first above
written.

 

 

Notary Public in and for the State of  

 

Residing at  

 

My commission expires:  

 

 

Type or Print Notary Name

 

Exhibit C



--------------------------------------------------------------------------------

ATTACHMENT 4

Form of Operational Transfer Agreement for an Operating Facility

FORM OF

OPERATIONS TRANSFER AGREEMENT

By and Between

KINDRED                                         ,             

                                         ,             

[New Operator]

KINDRED HEALTHCARE OPERATING, INC.

(joining in this Agreement solely for purposes of Section 18.9 herein)

and

                                         ,         

[New Operator’s Guarantor]

(joining in this Agreement solely for purposes of Section 18.10 herein)

Dated             , 201  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE I   

DEFINITIONS

   3

1.1.

   Definitions    3 ARTICLE II   

SALE AND PURCHASE OF ASSETS

   6

2.1.

   Agreement to Sell and Purchase    6 ARTICLE III   

PURCHASE PRICE; PRORATIONS

   7

3.1.

   Purchase Price; Prorations    7

3.2.

   Taxes; Fees    7

3.3.

   Prorations    7 ARTICLE IV   

ASSETS AND EXCLUDED ASSETS

   8

4.1.

   Assets    8

4.2.

   Excluded Assets    10 ARTICLE V   

ASSUMED OBLIGATIONS

   11

5.1.

   Assumed Kindred Contracts    11 ARTICLE VI   

CLOSING

   12

6.1.

   Closing    12 ARTICLE VII   

MEDICARE PROVIDER AGREEMENT

   12

7.1.

   Kindred’s Medicare Provider Agreement    12

7.2

   Kindred’s Medicaid Provider Agreement    12 ARTICLE VIII   

CHANGE OF OWNERSHIP OF THE FACILITY

   13

8.1.

   Licensure Approvals    13

8.2.

   Cost Reports    13 ARTICLE IX   

TRANSFER OF RESIDENT TRUST FUNDS

   15

9.1.

   Resident Trust Funds    15 ARTICLE X   

EMPLOYEES

   16

10.1.

   Hired Employees    16

10.2.

   Employees and Benefits    17 ARTICLE XI   

ACCOUNTS RECEIVABLE

   17

11.1.

   Accounts Receivable    17

11.2.

   Receipts by New Operator    17

11.3.

   Receipts by Kindred    18

11.4.

   Other Receipts    18

11.5.

   Accounting for Accounts Receivable    19 ARTICLE XII   

REPRESENTATIONS AND WARRANTIES

   20

12.1.

   Kindred’s Representations    20

12.2.

   New Operator’s Representations    22 ARTICLE XIII   

INTERIM OPERATIONS AND UNDERTAKINGS

   24

13.1.

   Conduct of Business Pending Closing    24

13.2.

   Prohibited Actions of Kindred Pending Closing    24

13.3.

   Access    25

13.4.

   Information Systems, Records, Etc.    25

13.5

   Other Undertakings    26

13.6

   Notice by Kindred of Certain Events    26

 

-i-



--------------------------------------------------------------------------------

ARTICLE XIV   

CONDITIONS PRECEDENT

   26

14.1.

   Conditions Precedent to New Operator’s Obligations    26

14.2.

   Conditions Precedent to Kindred’s Obligations    27

14.3.

   Waiver of Conditions Precedent    27 ARTICLE XV   

DELIVERIES AT CLOSING

   27

15.1.

   Kindred’s Deliveries    27

15.2.

   New Operator’s Deliveries    28 ARTICLE XVI   

TERMINATION

   28

16.1.

   Termination of the Agreement    28 ARTICLE XVII   

FURTHER ASSURANCES; COVENANTS

   28

17.1.

   Further Assurances    28

17.2.

   Covenants    29

17.3

   Kindred Non-Solicitation    29

17.4

   New Operator Non-Solicitation    29

17.5

   Access to the Records    29

17.6

   Final Reports and Actions; Insurance    30 ARTICLE XVIII   

INDEMNIFICATION

   30

18.1.

   Indemnification by Kindred    30

18.2.

   Indemnification by New Operator    31

18.3.

   Period of Indemnity    31

18.4.

   Notice to the Indemnifying Party    32

18.5.

   Non-Third Party Claims    32

18.6.

   Third Party Claims    32

18.7.

   Reimbursement    33

18.8.

   Exclusive Remedy    33

18.9

   Kindred Guaranty    33

18.10

   New Operator Guaranty    33 ARTICLE XIX   

MISCELLANEOUS

   34

19.1.

   Effectiveness    34

19.2

   Complete Understanding    34

19.3

   Waiver    34

19.4

   Applicable Law    34

19.5

   Notices    34

19.6

   Waiver of Jury Trial    35

19.7.

   Construction    35

19.8.

   Exhibits    35

19.9.

   Severability    35

19.10.

   Third Party Beneficiaries    35

19.11.

   Counterparts    35

19.12.

   Electronic Signatures    35

19.13.

   [Intentionally Omitted]    35

19.14.

   Headings    35

19.15.

   Assignment; No Beneficiaries    35

19.16.

   Publicity    36

19.17.

   Confidentiality    36

19.18.

   Notice of Investigations and Default    36

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit 1.1(a)    List of Kindred Knowledge Individuals Exhibit 1.1(b)    List
of New Operator Knowledge Individuals Exhibit 3.1    Purchase Price Exhibit 4.1
   Form of Bill of Sale Exhibit 4.1(a)(i)    Inventory Exhibit 4.1(a)(ii)   
Remaining Linen and Housekeeping Items Exhibit 4.1(d)    Intangible Property
Exhibit 4.2(a)    Tangible Personal Property Exhibit 4.2(j)    Excluded Computer
Related Items Exhibit 4.2(m)    Removed Linen and Housekeeping Items Exhibit
5.1(a)    Assumed Kindred Contracts Exhibit 5.1(b)    Form of Assignment and
Assumption Agreement Exhibit 5.1(c)    National and Regional Contracts Exhibit
5.1(d)    Managed Care Contracts Exhibit 7.1    Form of Billing Services
Agreement Exhibit 10.1(a)    List of Employees Exhibit 11.5    List of Kindred’s
Resident Accounts Receivable Exhibit 12.1(f)    List of Required Permits Exhibit
12.1(h)    Kindred Actions Exhibit 12.1(i)    Resident Roll Exhibit 12.2(d)   
New Operator Actions Exhibit 12.2(f)    Brokers Exhibit 17.5    Record Requests

 

-iii-



--------------------------------------------------------------------------------

OPERATIONS TRANSFER AGREEMENT

THIS OPERATIONS TRANSFER AGREEMENT (this “Agreement”) is made and entered into
as of the      day of             , 201   by and between
KINDRED                                         ,             , a Delaware
                                         (“Kindred”), and
                                        ,             , a
                                         (“New Operator”). KINDRED HEALTHCARE
OPERATING, INC., a Delaware corporation (“KND Guarantor”), joins in this
Agreement solely for the purpose of agreeing to be bound by Section 18.9 herein.
                                        ,             , a
                                        , (“N.O. Guarantor”), joins in this
Agreement solely for the purpose of agreeing to be bound by Section 18.10
herein.

RECITALS

A. Kindred is the lessee and licensed operator of that certain skilled nursing
facility located at                                          and commonly known
as “                                         ” (the “Facility”).

B. Kindred leases the Facility from Ventas Realty, Limited Partnership, a
Delaware limited partnership (the “Owner”), pursuant to that certain
                     Master Lease Agreement No.      dated as of
                    , as subsequently amended (as amended, the “Lease”).

C. The Lease expires by its terms on             , 20     (the “Lease Expiration
Date”).

D. On or before the Lease Expiration Date, New Operator will have entered into a
lease to lease the Facility from the Owner pursuant to a Master Lease dated as
of             , 201   (the “Master Lease”).

E. At or before the Effective Time (as defined below), Owner shall have
purchased from Kindred the Tangible Personable Property (as defined below).

F. Effective as of the Effective Time, New Operator desires to purchase the
Assets of the Facility from Kindred, assume operational responsibility for the
Facility and make certain agreements with Kindred to facilitate a smooth
transition relating to its operation of the Facility, all on the terms and
conditions set forth herein (the “Transaction”).

NOW, THEREFORE, in consideration of the foregoing and the respective promises,
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound hereby, do agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. For purposes of this Agreement the following terms shall have
the meanings ascribed below:

“Affiliate” shall mean with respect to any Person, any Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

“Agreed Amount Notice” shall have the meaning set forth in Section 18.5.

“Agreement” shall mean this Operations Transfer Agreement, including all
Exhibits attached hereto.

“Approvals” shall have the meaning set forth in Section 4.1(c).

“Assets” shall have the meaning set forth in Section 4.1.

“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 5.1.

“Assumed Obligations” shall have the meaning set forth in Section 5.1.

 

3



--------------------------------------------------------------------------------

“Assumed Kindred Contracts” shall have the meaning set forth in Section 5.1.

“Bill of Sale” shall have the meaning set forth in Section 4.1.

“Billing Services Agreement” shall have the meaning set forth in Section 7.1.

“Business” shall have the meaning set forth in Section 2.1.

“Business Day” shall mean any day other than a Saturday or Sunday, or other day
recognized as a national holiday by the U.S. Government.

“Cash” shall mean all cash and bank deposits, investments in so-called “money
market” funds, certificates of deposit, treasury bills and any accrued interest
thereon, but specifically excluding any Resident Trust Funds.

“Claim” shall have the meaning set forth in Section 18.4.

“Closing” shall mean the settlement of the conveyance of the Assets under this
Agreement.

“Closing Date” shall mean the day of the Closing.

“CMS” shall mean the Centers for Medicare and Medicaid Services.

“COBRA” shall have the meaning set forth in Section 10.1(c).

“Confidential Matters” shall have the meaning set forth in Section 19.17.

“Consents” shall mean, collectively, consents, approvals, licenses, permits,
orders or authorizations.

“Contest Notice” shall have the meaning set forth in Section 18.5.

“Contract” shall mean any contract, lease, license, indenture, agreement,
commitment or other legally binding arrangement to which Kindred is a party or
by which any of its properties or assets is or are bound, including the Kindred
Contracts and the Resident occupancy agreements.

“Current Records” shall have the meaning set forth in Section 4.1(b).

“Damages” shall have the meaning set forth in Section 18.1.

“Defense Notice” shall have the meaning set forth in Section 18.6(a).

“Effective Time” shall mean 12:00:01 a.m. in the time zone in which the Facility
is located on the day after the Closing Date.

“Employee Plan” shall mean any “employee benefit plans,” as defined in
Section 3(3) of ERISA, and any other bonus, pension, incentive, welfare, profit
sharing, retirement, disability, paid time off, severance, hospitalization,
insurance, incentive, deferred compensation, compensation, fringe benefit or
other employee benefit plans, funds, trusts, programs and agreements as of the
date hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

“Excluded Assets” shall have the meaning set forth in Section 4.2.

“Facility” shall have the meaning set forth in Paragraph A of the Recitals.

“Governmental Authority” shall mean any Federal, state, local or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental or quasi-governmental authority or
instrumentality, domestic or foreign.

“Health Care Law” shall mean the False Claims Act, 31, U.S.C. Section 3729 et
seq. as amended, and 42 USC Section 1320a-7k(d), 42 U.S.C. 1320a-7a(a),
Section 1128B(b) of the Social Security Act, as amended, 42 USC Section 1320a
7(b) (Criminal Penalties Involving Medicare or State Health Care Programs),
commonly referred to as the “Federal Anti-Kickback Statute,” Section 1877 of the
Social Security Act, as amended, 42 USC Section 1395nn and related regulations
(Prohibition Against Certain Referrals), commonly referred to as “Stark Law”, 42
USC Section 1320a-7a(a)(5), and HIPAA.

 

4



--------------------------------------------------------------------------------

“HIPAA” shall mean Public Law 104-191 of August 21, 1996, known as the Health
Insurance Portability and Accountability Act of 1996, as amended by the HITECH
Act of the American Recovery and Reinvestment Act of 2009 and its implementing
regulations, including without limitation, the Standards for Electronic
Transaction and Code Set (45 CFR Parts 160 and 162), the Standards for Privacy
of Individually Identifiable Health Information (45 CFR Parts 160 and 164), the
Security Standards for the Protection of Electronic Protected Health Information
(45 CFR Parts 160 and 164) and such other regulations that may, from time to
time, be promulgated thereunder.

“Hired Employees” shall have the meaning set forth in Section 10.1(a).

“Indemnified Party” shall have the meaning set forth in Section 18.4.

“Indemnifying Party” shall have the meaning set forth in Section 18.4.

“Indemnity Claim Notice” shall have the meaning set forth in Section 18.4.

“Intangible Property” shall have the meaning set forth in Section 4.1(d).

“Inventory” shall have the meaning set forth in Section 4.1(a).

“Intangible Property” shall have the meaning set forth in Section 4.1(d)

“Kindred’s A/Rs” shall have the meaning set forth in Section 11.1.

“Kindred Bad Debt” shall have the meaning set forth in Section 8.2.

“Kindred Contracts” shall have the meaning set forth in Section 3.3(b).

“Kindred Final Cost Reports” has the meaning set forth in Section 8.2(a).

“Kindred Medicaid Provider Agreement” shall have the meaning set forth in
Section 7.2.

“Kindred Medicare Provider Agreement” shall have the meaning set forth in
Section 7.1.

“KND Guarantor” shall have the meaning set forth in the Preamble.

“Knowledge” with respect to Kindred shall mean the actual knowledge of the
individuals listed on Exhibit 1.1(a) attached hereto. “Knowledge” with respect
to New Operator shall mean the actual knowledge of the individuals listed on
Exhibit 1.1(b) attached hereto. An individual will be deemed to have “actual
knowledge” of a particular fact or matter if such individual is actually aware
of such fact or matter.

“Law” shall mean any law (including decisional law), statute, regulation, code,
ordinance or interpretation of any Federal, state or local agency, government,
authority, commission, board, bureau, administrative or other entity or body,
including without limitation, any Program participation or certification
requirement and any health care Law.

“Lease” shall have the meaning set forth in Paragraph B of the Recitals.

“Lease Expiration Date” shall have the meaning set forth in Paragraph C of the
Recitals.

“Licensure Approvals” shall have the meaning set forth in Section 8.1.

“Linen and Housekeeping Vendor” shall have the meaning set forth in Section
4.1(a).

“Managed Care Contracts” shall have the meaning set forth in Section 5.1.

“Master Lease” shall have the meaning set forth in Paragraph D of the Recitals.

“Net Adjustment Amount” shall have the meaning set forth in Section 3.3.

“N.O. Companies” shall have the meaning set forth in Section 12.2.

“N.O Guarantor” shall have the meaning set forth in the Preamble.

 

5



--------------------------------------------------------------------------------

“Net Adjustment Amount” shall have the meaning set forth in Section 3.1.

“New Operator’s A/Rs” shall have the meaning set forth in Section 11.1.

“New Operator Guarantor” shall have the meaning set forth in the Preamble.

“Non-Third Party Claim” shall have the meaning set forth in Section 18.4.

“Obligations” shall mean any claim, debt, liability, judgment, commitment or
obligation of any nature, whether secured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or otherwise.

“Owner” shall have the meaning set forth in Paragraph B of the Recitals.

“Partial Agreed Amount Notice” shall have the meaning set forth in Section 18.5.

“Person” shall mean a natural person, a trustee, and any form of legal entity
(whether for profit or nonprofit), including without limitation general
partnerships, limited partnerships, limited liability companies, and
corporations.

“Prior Records” shall have the meaning set forth in Section 4.2(h).

“Purchase Price” shall have the meaning set forth in Section 3.1.

“Records” shall have the meaning set forth in Section 4.2(h).

“Required Permits” shall have the meaning set forth in Section 12.1(f).

“Resident” shall mean an individual living and residing in the Facility pursuant
to a resident occupancy agreement.

“Resident Trust Funds” shall have the meaning set forth in Section 9.1.

“Response Notice” shall have the meaning set forth in Section 18.5.

“Tangible Personal Property” shall have the meaning set forth in Section 4.2(a).

“Tax” or “Taxes” shall mean all Federal, state, local, foreign and other taxes,
assessments, duties or similar charges of any kind whatsoever, including all
corporate franchise, income, sales, use, ad valorem, receipts, value added,
profits, license, withholding, payroll, employment, excise, property, net worth,
capital gains, transfer, stamp, documentary, social security, payroll,
environmental, alternative minimum, occupation, recapture, unclaimed property
and other taxes, and including any interest, penalties and additions imposed
with respect to such amounts.

“Third Party Claim” shall have the meaning set forth in Section 18.4.

“Transaction” shall have the meaning set forth in Paragraph F of the Recitals.

“WARN Act” shall have the meaning set forth in Section 10.1.

“Warranties” shall have the meaning set forth in Section 4.1(e).

ARTICLE II

SALE AND PURCHASE OF ASSETS

2.1. Agreement to Sell and Purchase. Subject to the terms and conditions of this
Agreement and in consideration of the Purchase Price, on the Closing Date and
effective as of the Effective Time, Kindred shall sell, transfer, convey and
assign to New Operator and New Operator shall purchase from Kindred, all of the
Assets (as defined below), other than the Excluded Assets (as defined below),
used or held for use by or on behalf of Kindred in the skilled nursing business
currently being conducted by Kindred at the Facility (the “Business”), free and
clear of any and all liens, claims, charges, pledges, security interests or
other encumbrances of any kind or nature whatsoever. New Operator acknowledges
and agrees that, except as otherwise set forth in this Agreement, all of the
Assets shall be transferred on an “AS IS WHERE IS’ “WITH ALL FAULTS” basis.
Except as otherwise set forth in this Agreement, Kindred is not providing any
representation, warranty, guaranty or indemnification, either

 

6



--------------------------------------------------------------------------------

express or implied, to New Operator with respect to (i) the physical condition,
repair or disrepair (whether patent or latent) of the Facility or the Assets,
(ii) the value, profitability or marketability of the Assets, the Facility, or
the Business, (iii) environmental or zoning matters at the Facility, or (iv) the
Lease. Kindred shall not have any obligation to deliver the Assets to any
location other than the Facility, it being understood that the presence of the
Assets at the Facility on the Closing Date shall constitute delivery thereof.

ARTICLE III

PURCHASE PRICE; PRORATIONS

3.1. Purchase Price. At the Closing, New Operator shall pay to Kindred the
purchase price for the Assets as set forth on Exhibit 3.1 (the “Purchase Price”)
by wired funds received by Kindred no later than 3:00 p.m. Eastern Time on the
Closing Date in accordance with written wiring instructions provided to New
Operator by Kindred. The Purchase Price represents Kindred’s actual cost of the
Inventory. Kindred determines the actual cost of the Inventory through a
trending analysis method approved by its outside auditors, rather than through a
physical count. Forms and office supplies are valued at a flat $600 per facility
as are the laundry and linen supplies retained by the Facility pursuant to
Section 4.1(a).

3.2. Taxes; Fees. New Operator shall be responsible for its legal, consultant
and other advisory fees and expenses and the Net Adjustment Amount (as defined
below), if any, to be paid to Kindred. Kindred shall be responsible for and pay
its legal, consultant and other advisory fees and expenses and the Net
Adjustment Amount, if any, to be paid to New Operator. Each party shall pay any
sales, use, transfer and comparable Taxes on or arising out of the Transaction
as imposed on such party under applicable Law.

3.3. Prorations. In addition to any other customary items agreed upon by the
parties, the following items shall be separately apportioned and adjusted
between Kindred and New Operator as of 11:59:59 p.m. in the time zone in which
the Facility is located on the Closing Date, with the net amount (the “Net
Adjustment Amount”) determined to be payable to Kindred, or to New Operator, as
the case may be, to be paid on the Closing Date, by certified or bank cashiers’
check or wire transfer:

(a) Water, gas, electric, telephone and other utility charges, and sewer and
waste water charges, shall be adjusted as of the Effective Time. If there are
meters measuring the consumption of any utility or other service to the
Facility, then Kindred and New Operator shall each use their commercially
reasonable efforts to cooperate to cause the meters to be read and obtain final
cut-off readings not more than one (1) day before the Closing Date and to
establish the service account in New Operator’s name as soon as possible after
the Effective Time. For metered service, Kindred shall pay the utility bills for
services rendered prior to the readings. If for any reason any metered utility
is read more than one (1) day before the Closing Date, Kindred and New Operator
shall prorate such utility charges following the Closing Date as provided in
Section 3.3(e).

(b) Kindred and New Operator shall prorate any amounts paid by Kindred under the
Assumed Kindred Contracts through the Effective Time that related in whole or in
part to periods after the Effective Time, and all other Contracts to which
Kindred is a party (“Kindred Contracts”) shall otherwise be terminated or
retained by Kindred as described in Section 5.1. For sake of clarity, Kindred
shall be solely responsible for and shall pay all amounts under the Assumed
Kindred Contracts for services or goods provided on or prior to the Effective
Time. For services or goods provided on and after the Effective Time, New
Operator shall be solely responsible for and shall pay all amounts under the
Assumed Kindred Contracts. For the

 

7



--------------------------------------------------------------------------------

avoidance of doubt, nothing contained in this Section 3.3(b) is intended to
limit in any respect New Operator’s duty to assume, perform and discharge the
Assumed Obligations. Kindred and New Operator shall prorate any amounts paid by
New Operator under the Assumed Kindred Contracts after the Effective Time that
relate in whole or in part to periods on or prior to the Effective Time.

(c) Rent/Residents’ Occupancy Fees.

(i) Any rent or Residents’ occupancy fees accrued for any period ending on or
before the Effective Time (1) which are paid to Kindred before Closing Date
shall be retained by Kindred, or (2) which are due but unpaid as of Closing Date
shall not be adjusted between Kindred and New Operator, and Kindred shall bear
and retain the risk of collection with respect to such amounts. Any rent or
Resident’s occupancy fees paid to Kindred on or prior to the Closing Date for
periods on or after the Effective Time shall be prorated at Closing. After the
Closing Date, Kindred shall have the right, and any agent or representative
retained by Kindred shall have the right on behalf of Kindred, to engage in any
commercially reasonable collection activities with respect to any such unpaid
rent or fees. If, after the Closing Date, New Operator is paid any such rent or
fees, New Operator shall promptly remit such rent or fees to Kindred.

(ii) At Closing, or within two (2) Business Days thereafter, Kindred shall
deliver to New Operator a schedule of any and all unpaid rent or Residents’
occupancy fees accrued before the Closing Date, and shall by such delivery be
deemed to have warranted to New Operator the truth, completeness and accuracy of
such schedule, which warranty shall survive Closing.

(d) Real estate taxes (however entitled or designated) on the basis of the
fiscal year for which assessed, and if the tax rate or assessment for that year
have not yet been fixed, such adjustment shall be made on the basis of the
unabated taxes for the prior fiscal year, subject to readjustment when such rate
and/or assessment has been fixed. If the taxes to be apportioned shall
thereafter be reduced by abatement, the amount of that abatement (less the
reasonable fees and expenses attributable thereto) shall be apportioned between
Kindred and New Operator in the same proportions as said taxes as soon as the
amounts become known.

(e) New Operator and Kindred shall cooperate to produce prior to the Closing
Date a schedule of prorations to be made under this Section 3.3 as complete and
accurate as reasonably possible. All prorations which can be accurately or
reasonably estimated as of Effective Time shall be made at Closing. All other
prorations, and adjustments to initial estimated prorations, shall be made by
the parties with due diligence and cooperation within thirty (30) days following
the Closing Date, or such later time as may be required to obtain necessary
information for proration, by immediate cash payment to the party yielding a net
credit from such prorations from the other party.

ARTICLE IV

ASSETS AND EXCLUDED ASSETS

4.1. Assets. The assets to be purchased by New Operator at the Closing pursuant
to a Bill of Sale in substantially the form of Exhibit 4.1 attached hereto (the
“Bill of Sale”), and the other instruments of transfer, conveyance and
assignment described herein, shall be all of Kindred’s right, title and interest
in and to the following assets (but specifically excluding the Excluded Assets)
(collectively, the “Assets”):

(a) All consumable inventories of every kind and nature whatsoever, including,
but not limited to, all medical supplies, non-prescription drugs, office
supplies,

 

8



--------------------------------------------------------------------------------

maintenance and housekeeping supplies, dietary supplies, foodstuffs, linens and
laundry supplies which are located at the Facility on the Closing Date, as
described on Exhibit 4.1(a)(i) attached hereto (collectively, the “Inventory”).
For the purpose of the preceding sentence, “linens and laundry supplies” and
“maintenance and housekeeping supplies” include only such items as are required
to be left at the Facility by Kindred’s national vendor (the “Linen and
Housekeeping Vendor”) upon the termination on the Closing Date of the Facility’s
participation in Kindred’s national contract for linens and housekeeping, as
described generally on Exhibit 4.1(a)(ii).

(b) All files, charts, and other information in Kindred’s possession or control
relating to all current Residents of the Facility as of the Closing Date
(including, but not limited to, all resident records, billing and collection
records, medical records, therapy records, pharmacy records, clinical records,
financial and accounting records, and Resident Trust Funds records); all files,
charts and other information relating to Residents who previously occupied the
Facility or used the Facility prior to the Effective Time and are not Residents
of the Facility as of the Effective Time (including, but limited to, all patient
records, medical records, therapy records, pharmacy records, clinical records,
financial and accounting records, and Resident Trust Funds records) for the
period between and including the Effective Time and the date that is one (1)
year prior to the Effective Time; maintenance records; property condition
reports; surveys; appraisals; blue prints; employment records for the Hired
Employees (including all medical and health records and all non-medical records
including payroll and schedule records, evaluations, etc.); administrative
compliance records, including, but not limited to, all state surveys and plans
of correction; and correspondence and any other written data which was utilized
in connection with the operation of the Facility or the Business (collectively,
the “Current Records”). To the extent that any Current Records have been removed
from the Facility, New Operator shall have full access to such Current Records
as of the Effective Time. Any deliveries of the Current Records made by Kindred
to New Operator shall be made in full compliance with all applicable Laws,
including, but not limited to, HIPAA.

(c) All assignable or transferable licenses, certificates of need,
authorizations, approvals, provider numbers, provider agreements,
certifications, waivers with respect to code or other legal violations, and
permits issued by any Governmental Authority relating to the operation,
ownership, use, occupancy or maintenance of the Facility (collectively, the
“Approvals”).

(d) All assignable or transferable intangible property, benefits, and privileges
relating or pertaining to the Facility and the Business with respect to the
period beginning on the Effective Time, including all of Kindred’s right, title
and interest in and to all utility agreements, construction, equipment, and
other indemnities, product liability claims against third parties, and the
trademarks, service marks, tradenames, and domain names (URLs) that relate
exclusively to the Facility and that are listed on Exhibit 4.1(d) attached
hereto (provided, however, that nothing

 

9



--------------------------------------------------------------------------------

contained herein shall be deemed to confer any right, license, or ability to use
the names “Kindred” or “RehabCare”, any derivations thereof or any of the
Excluded Assets), applications, development rights and approvals, permits,
approvals, plans, drawings, specifications, surveys, maps, engineering reports,
assignable insurance proceeds, and all other intangible rights used exclusively
in connection with the ownership or operation of the Facility or the Business
(collectively, the “Intangible Property”).

(e) All assignable or transferable warranties and guaranties presently in effect
from contractors, suppliers or manufacturers of personal property installed in
or used in connection with the Assets or any work performed or improvements
included as a part of the Assets attached hereto (collectively, the
“Warranties”).

(f) All Assumed Kindred Contracts.

(g) All Facility specific telephone and telecopier numbers, telephone directory
listings and advertisements used exclusively in or at the Facility.

(h) All assignable or transferable goodwill relating to or arising in connection
with the ownership or operation of the Facility or the Business, including
without limitation lists of Residents and suppliers, correspondence, purchase
orders, market surveys, and mailing lists; provided, however, that this does not
include any goodwill associated with the “Kindred” or “RehabCare” names (or any
derivations thereof) or any of the Excluded Assets.

(i) All deposits, trade accounts receivable, reimbursements, third party payor
funds and other amounts due with respect to the period after the Effective Time.

(j) All Resident Trust Funds.

(k) All claims, causes of action and other legal rights and remedies of Kindred,
but not Kindred’s Obligations, whether or not known as of the Closing Date,
relating to or in connection with (i) Kindred’s ownership of the Assets, or (ii)
the operation of the Facility or the Business that are reasonably necessary to
preserve or obtain for the benefit of New Operator full rights to the Assets,
but excluding causes of action and other legal rights and remedies of Kindred
(A) against New Operator with respect to the transactions contemplated by this
Agreement, (B) relating exclusively to the Excluded Assets, or (C) relating to
any of Kindred’s Obligations with respect to any claim, cause of action or
proceeding brought following the Effective Time by any Person which relates to
any event or occurrence on or before the Effective Time.

4.2. Excluded Assets. Notwithstanding anything contained in this Agreement to
the contrary, it is expressly agreed that the Assets shall not include, Kindred
shall retain and not sell, transfer or convey, and New Operator shall not
acquire the following rights or assets (the “Excluded Assets”):

(a) All medical apparatus, furniture, fixtures, equipment, vehicles and other
items of tangible personal property used or held for use by or on behalf of
Kindred in the operation of the Business, which are being acquired by Owner
pursuant to the Lease (the “Tangible Personal Property”) as set forth on Exhibit
4.2(a), together with personal property that is leased by Kindred from third
parties for use at the Facility, including without limitation postage meters,
copiers, television systems, and ice machines.

(b) All Cash and all cash-like assets, excluding all Resident Trust Funds, as of
the Effective Time.

(c) All deposits, trade accounts receivable, reimbursements, third party payor
funds and other amounts due from any party to Kindred with respect to the period
ending on or before the Effective Time.

 

10



--------------------------------------------------------------------------------

(d) All (i) minute books, charter documents, record books, and other similar
books and records pertaining to the organization, existence or capitalization of
Kindred, including, for the avoidance of doubt, all financial, accounting and
tax records of or relating to Kindred, and (ii) records regarding pending or
threatened litigation, proceedings or investigations by or before any
Governmental Authority; provided that Kindred shall permit New Operator to copy
all records described in this sub-section (d)(ii) at New Operator’s expense upon
reasonable prior written notice to Kindred.

(e) All books and records relating to any Excluded Assets.

(f) All assets transferred or otherwise disposed of by Kindred in the ordinary
course of business and in accordance with this Agreement on or prior to the
Effective Time.

(g) All prepaid assets or refunds or credits of Taxes, as of the Effective Time.

(h) All files, charts and other information relating to all Residents who
previously occupied the Facility or used the Facility prior to the Effective
Time and are not Residents of the Facility as of the Effective Time (including,
but limited to, all patient records, medical records, therapy records, pharmacy
records, clinical records, financial and accounting records, and Resident Trust
Funds records) for all periods prior to the date that is one (1) year before the
Effective Time (collectively, the “Prior Records” and together with the Current
Records, the “Records”).

(i) All Kindred Contracts which are not Assumed Kindred Contracts.

(j) All computer hard drives used in the computer equipment at or with respect
to the Facility, together with the computer equipment and software listed on
Exhibit 4.2(j) attached hereto.

(k) All policy and procedure manuals and similar documents including, without
limitation, all compliance plan materials.

(l) All tradenames, trademarks, service marks, domain names (URLs) and websites
owned by Kindred or its Affiliates (which are not expressly identified on
Exhibit 4.1(d) as part of the Assets), including, without limitation, any use of
the names “Kindred” or “RehabCare”, in whole or in part, or any derivation
thereof, and all references to any of the foregoing on social media channels
(including, without limitation, Facebook, Twitter and YouTube) associated with
the Facility or Kindred or its Affiliates; provided, however, that Kindred will
grant to New Operator a limited license to use the domain name (URL)
specifically associated with the Facility, which otherwise constitutes an
Excluded Asset, for a period of thirty (30) days after the Closing Date.

(m) Laundry and linen and housekeeping inventory, supplies and machinery that is
removed from the Linen and Housekeeping Vendor upon the termination on the
Closing Date of the Facility’s participation in Kindred’s national contract for
linens and housekeeping, as described generally on Exhibit 4.2(m).

(n) The items of personal property brought to the Facility by Kindred or
employees of Kindred that are not used or held for use in connection with the
Business.

ARTICLE V

ASSUMED OBLIGATIONS

5.1. Assumed Kindred Contracts. Set forth on Exhibit 5.1(a) is a list, provided
by New Operator, of the vendor, lease, service and other Contracts that New
Operator desires Kindred to assign to New Operator, and New Operator desires to
assume from Kindred, as of the Effective Time (the “Assumed Kindred Contracts”)
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit 5.1(b) attached hereto (the “Assignment and

 

11



--------------------------------------------------------------------------------

Assumption Agreement”). New Operator acknowledges that it shall not be permitted
to assume any of the national or regional Contracts listed on Exhibit 5.1(c) and
New Operator shall not list any of such Contracts on Exhibit 5.1(a). New
Operator further acknowledges that Exhibit 5.1(d) contains a list of the private
payor managed care Contracts applicable to the Facility (the “Managed Care
Contracts”). New Operator acknowledges that while it may list the Managed Care
Contracts on Exhibit 5.1(a) and seek to obtain assignment of such contracts, it
is generally the case that third party payors will require New Operator to enter
into a new managed care contract with respect to the period beginning at the
Effective Time. Kindred shall not terminate any of the Assumed Kindred
Contracts, other than the Managed Care Contracts, without the consent of New
Operator. To the extent that any Consent is needed to assign any of the Assumed
Kindred Contracts to New Operator, Kindred shall provide reasonable cooperation
to New Operator in New Operator’s efforts to obtain such Consent, but Kindred
shall not be responsible for any consequences of the failure of New Operator to
obtain any such Consent. New Operator shall pay any fees or similar costs
necessary to obtain any such Consent. New Operator shall assume and undertake to
perform any and all obligations under the Assumed Kindred Contracts only with
respect to Obligations arising with respect to operations of the Facility on or
after the Effective Time (the “Assumed Obligations”). Kindred shall remove (or
cause to be removed) from the Facility any machinery or equipment which is
subject to the Kindred Contracts which are not Assumed Kindred Contracts.

ARTICLE VI

CLOSING

6.1. Closing. Unless otherwise agreed to by Kindred and New Operator, the
Closing shall take place on the last day of the calendar month in which all of
the conditions set forth in Article XIV are fully satisfied (subject to Section
14.3), at such place as may be mutually agreed upon by the parties hereto;
provided, however, that in order for the Closing to occur on the last day of a
calendar month that is otherwise permitted under the preceding sentence, both
New Operator and Kindred must commit (via written or emailed notice) to carry
out that Closing on or before the fifth Business day before the day of the
intended month-end Closing. The transactions contemplated herein shall occur on
the Closing Date and shall be deemed effective as of the Effective Time.

ARTICLE VII

MEDICARE AND MEDICAID PROVIDER AGREEMENTS

7.1. Kindred’s Medicare Provider Agreement. New Operator shall assume any and
all of Kindred’s rights and interests in and to Kindred’s Medicare provider
number and Medicare provider reimbursement agreement with respect to the
Facility (together, “Kindred’s Medicare Provider Agreement”) and shall bill
Medicare under such provider numbers for services rendered by New Operator after
the Closing Date pursuant to the Billing Services Agreement substantially in the
form of Exhibit 7.1 attached hereto (the “Billing Services Agreement”). Kindred
agrees to provide reasonable cooperation to New Operator in the assignment of
Kindred’s Medicare Provider Agreement to New Operator, including completing
those portions of Form 855A which confirm the change of ownership of the
Facility and the assignment by Kindred of Kindred’s Medicare Provider Agreement
to New Operator and providing to New Operator or any Governmental Authority any
information requested to effect the transfer of Kindred’s Medicare provider
number. New Operator expressly does not assume, and the assumption by New
Operator of Kindred’s Medicare Provider Agreement shall not be construed to
impose upon New Operator, any Obligations under Kindred’s Medicare Provider
Agreement arising with respect to occurrences during the period ending on or
before the Effective Time. New Operator shall copy Kindred on New Operator’s
filing of its portions of the Form 855.

7.2. Kindred’s Medicaid Provider Agreements. [Except as otherwise required by
Law, New Operator shall not assume any of Kindred’s rights and interests in and
to Kindred’s Medicaid provider number and Medicaid provider reimbursement
agreement (together, “Kindred’s Medicaid Provider Agreement”) with respect to
the Facility. Except as otherwise required by Law, New Operator expressly does
not assume any Obligations under Kindred’s Medicaid Provider Agreement.]

 

12



--------------------------------------------------------------------------------

OR

[Except as prohibited by Law, including, without limitation, the policies and
procedures of the State of                      with respect to a change of
ownership of a skilled nursing facility participating in Medicaid, New Operator
shall assume, as of the Effective Time, any and all of Kindred’s rights and
interests in and to Kindred’s Medicaid provider number and Medicaid provider
reimbursement agreement (together, “Kindred’s Medicaid Provider Agreement”) with
respect to the Facility and shall bill Medicaid under such provider number for
services rendered by New Operator on and after the Effective Time pursuant to
the Billing Services Agreement. Kindred agrees to provide reasonable cooperation
to New Operator in the assignment of Kindred’s Medicaid Provider Number to New
Operator, including completing those portions of any documents which confirm the
change of ownership of the Facility and the assignment by Kindred of Kindred’s
Medicaid Provider Agreement to New Operator and providing to New Operator or any
Government Authority any information requested to effect the transfer of
Kindred’s Medicaid provider number. New Operator shall copy Kindred on New
Operator’s filing for the assignment to it of Kindred’s Medicaid Provider
Agreement. Except as otherwise provided by applicable Law, New Operator
expressly does not assume, and any assumption by New Operator of Kindred’s
Medicaid Provider Agreement shall not be construed to impose upon New Operator,
any Obligations under Kindred’s Medicaid Provider Agreement arising with respect
to occurrences during the period ending on or before the Effective Time.]

ARTICLE VIII

CHANGE OF OWNERSHIP OF THE FACILITY

8.1. Licensure Approvals. Within fifteen (15) days following the date hereof,
New Operator will file all applications and other documents required by the
State of                      for the issuance, or transfer to New Operator from
Kindred, of all licenses and Permits necessary to operate the Facility under the
laws of the State of                     , which shall include at a minimum the
items comprising the Required Permits as defined in Section 12.1(e) (the
“Licensure Approvals”). Kindred hereby agrees to provide its reasonable
cooperation to New Operator in New Operator’s efforts in obtaining the Licensure
Approvals. Upon the reasonable request of Kindred, from time to time New
Operator shall advise Kindred of the status of New Operator’s efforts to secure
the Licensure Approvals. New Operator shall be responsible for all filing fees
and other costs associated with such applications.

8.2. Cost Reports.

(a) Kindred shall prepare and file with the appropriate Medicare and Medicaid
agencies its final cost reports (the “Kindred Final Cost Reports”) in respect of
its operation of the Facility prior to the Effective Time as soon as reasonably
practicable after the Closing Date, but in no event later than the date on which
such Kindred Final Cost Reports are required to be filed by Law under the terms
of the Medicare and Medicaid programs, and will provide the appropriate Medicare
and Medicaid agencies with any information needed to support claims for

 

13



--------------------------------------------------------------------------------

reimbursement made by Kindred, either in the Kindred Final Cost Reports or in
any cost reports filed for prior cost reporting periods. It is specifically
understood and agreed that the intent and purpose of this provision is to ensure
that the reimbursement paid to New Operator after it becomes the licensed
operator of the Facility is not reduced or offset in any manner as a result of
Kindred’s failure to timely file, or filing inaccurate or incomplete, final cost
reports or supporting documentation with respect to any past reimbursement
claims, including, but not limited to, those included in the Kindred Final Cost
Reports. Kindred shall provide New Operator with copies of the Kindred Final
Cost Reports and supporting documentation upon reasonable written request. In
the event New Operator continues to bill under Kindred’s Medicare and/or
Medicaid provider numbers and agreement on the date 30 days before the deadline
for filing Kindred Medicare or Medicaid cost report, New Operator shall
cooperate with Kindred in compiling and providing to Kindred the necessary and
documentation data pertaining the applicable Kindred cost report period to
enable Kindred complete and file that cost report.

(b) After the Effective Time, Kindred shall promptly and diligently provide New
Operator with reasonable and appropriate documentation regarding the Medicare
bad debts associated with the Facility incurred by Kindred for dates of services
prior to the Effective Time (the “Kindred Bad Debt”) for purposes of
facilitating New Operator’s preparation of related cost reports.

(c) New Operator shall timely prepare and file with the CMS and the appropriate
state agency, its initial cost report for the fiscal year commencing with the
fiscal year in which the Effective Time occurs, and will include in its initial
cost report the Kindred Bad Debt.

(d) Kindred and New Operator shall each notify the other party within five (5)
Business Days of receipt of any notice from any third party payor of adverse
audit adjustments, overpayment, recoupment, fine, penalty, late charge or
assessment associated with the Facility accruing for any period prior to the
Effective Time. Kindred hereby agrees to appeal and diligently prosecute, at the
sole expense of Kindred, any Medicare or Medicaid claims audit, cost report
audit, overpayment, recoupment, fines, penalties, late charges and assessment
accruing for any period prior to the Closing Date which materially adversely
affects New Operator’s Medicare or Medicaid future reimbursement rates. New
Operator shall have the right to participate at its expense in any such appeal
and approve any settlement with respect to such claim, audit, cost report audit,
overpayment, recoupment, fines, penalties, late charge or assessment. New
Operator shall have the right to take over the prosecution of such appeal at its
own cost. Kindred and New Operator shall each reasonably cooperate with the
other party with respect to any such matters, including but not limited to
timely providing any requested documentation within the other party’s possession
or control. Kindred is not responsible for (i) the actual results of any such
appeal or (ii) New Operator’s failure to provide information and/or documents
necessary to process any such appeal.

(e) New Operator shall notify Kindred within five (5) business days of receipt
of any notice of adverse audit adjustments, overpayment, recoupment, fine,
penalty, late charge or assessment accruing in relation to the Kindred Bad Debt.
New Operator agrees to appeal at the request of, on behalf of, and at the sole
expense of Kindred, any Medicare claims audit, cost report audit, overpayment,
recoupment, fines, penalties, late charges and assessment accruing in relation
to the Kindred Bad Debt. Kindred and New Operator shall each reasonably
cooperate with the other party with respect to any such matters, including but
not limited to timely providing any requested documentation within the other
party’s possession or control relating to such matters. New Operator is not
responsible for (i) the actual results of any such appeal, or (ii) Kindred’s
failure to provide information and/or documents necessary to process any such
appeal.

 

14



--------------------------------------------------------------------------------

(f) Both parties shall comply with all patient identity and information
protection laws in providing information under this Article VIII.

(g) In the event that, following the Effective Time, New Operator suffers any
offsets against reimbursement under any third-party payor or reimbursement
programs owed to the New Operator, relating to amounts owing under any such
program by Kindred or any of its Affiliates for services rendered prior to the
Effective Time, Kindred shall immediately upon written demand from the New
Operator pay to New Operator the amounts so billed or offset, even if Kindred
appeals the adverse claim. To the extent that Kindred is successful in any
appeal of any adverse audit adjustments, overpayment, recoupment, fine, penalty,
late charge or assessment by any third party payor accruing for any period prior
to the Effective Time, and New Operator receives any monies from a third party
payor or reimbursement program as a result of Kindred’s successful appeal, New
Operator agrees that it will promptly refund to Kindred any amounts previously
paid by Kindred to New Operator for any reimbursement offsets in accordance with
the preceding sentence.

ARTICLE IX

TRANSFER OF RESIDENT TRUST FUNDS

9.1. Resident Trust Funds. On the Closing Date, Kindred shall deliver to New
Operator an accounting and inventory, as of the third Business Day before the
Closing Date, of (a) any and all sums which Kindred is holding, or is charged
with holding, for or on account of the Residents of the Facility, including
without limitation any security or similar deposit, (b) any interest or payment
in lieu of interest on any such sums under the provisions of any occupancy
agreement or instrument related thereto, or under applicable Law, for which
Kindred is liable to the Residents and which has not been paid to the Residents
and (c) any and all property of the Residents being held by Kindred as of the
Closing Date in trust for Residents (collectively, “Resident Trust Funds”),
together with a schedule listing each such Resident, the amount of Cash being
held by Kindred for or on account of such Resident and the personal property of
such Resident being held in trust. Kindred shall provide to New Operator an
accounting of the Resident Trust Funds as of the Effective Time within five
Business Days after the Closing Date. On the Closing Date, Kindred shall
transfer the Resident Trust Funds to New Operator and New Operator shall accept
the same in trust for each Resident. Following the Delivery to New Operator, New
Operator shall be solely accountable to the Residents for such transferred
Resident Trust Funds in accordance with the terms of this Agreement, the
Residents’ occupancy agreements and all applicable statutory and regulatory
requirements. New Operator shall have no responsibility to the applicable
Resident or regulatory authority with respect to any Resident Trust Funds
delivered by Kindred to New Operator for claims which arise from actions or
omissions of Kindred with respect to the Resident Trust Funds relating to a
period ending on or before the delivery thereof to New Operator. Kindred shall
have no responsibility to the applicable Resident or regulatory authority with
respect to any Resident Trust Funds delivered to New Operator for claims which
arise from actions or omissions of New Operator with respect to the Resident
Trust Funds occurring after the delivery thereof to New Operator. New Operator
shall indemnify Kindred against any liability to any such Resident or other
Person for any Resident Trust Funds delivered to New Operator, as aforesaid, and
Kindred shall indemnify New Operator against any liability to any Resident for
any Resident Trust Funds not delivered to New Operator, as aforesaid, each of
which obligations shall survive the Closing.

 

15



--------------------------------------------------------------------------------

ARTICLE X

EMPLOYEES

10.1. Hired Employees.

(a) New Operator shall offer employment to substantially all of the employees of
Kindred employed at the Facility as of the Closing Date. A list of all such
employees of Kindred working at or in connection with the Facility as of
                , 20     (including each employee’s name, title, hours worked
during the preceding twelve months, hire date and hourly rate or periodic
salary) is attached as Exhibit 10.1(a) hereto. Kindred shall provide New
Operator with an updated version of Exhibit 10.1(a) at least five (5) Business
Days, but no more than fifteen (15) Business Days, prior to the Closing
Date. All such employees electing to accept employment with New Operator are
hereinafter referred to as the “Hired Employees”. To the extent permissible
under the applicable Employee Plans, New Operator shall credit Hired Employees
service date with Kindred for purposes of eligibility to participate and to vest
(but not for benefit accrual purposes) under the Employee Plans in which the
Hired Employees participate after the Effective Time to the extent such service
was taken into account for each such purpose by Kindred under each corresponding
Employee Plan and New Operator shall continue to employ each such Hired Employee
for a period of no less than ninety (90) days following the Effective Time,
unless the employment of such Hired Employee is terminated in accordance with
New Operator’s personnel policies, or as a result of such Hired Employee’s
resignation. Any such employment of a Hired Employee by New Operator shall be on
terms which require said Hired Employee to perform comparable services, in a
comparable position (to the extent that New Operator has the need for the same
or equivalent position) and at a comparable base salary and similar fringe
benefits as such Hired Employee enjoyed with Kindred prior to the Effective
Time. Kindred, or any of its Affiliates, shall have the right to employ or offer
to employ any former employee of Kindred who declines to accept employment with
New Operator. On or after thirty (30) days prior to the Closing Date, New
Operator, upon prior notice to and coordination with Kindred, shall be entitled
to meet with the Facility employees and distribute employment and Employee Plan
applications and materials.

(b) New Operator acknowledges that one purpose of Section 10.1(a) is to ensure
that Kindred is not required to give notice to the employees of Kindred of the
“closure” of the Facility under the Worker Adjustment and Retraining
Notification Act of 1988, as amended (the “WARN Act”) or under any comparable
state law applicable to such employees. Accordingly, New Operator shall
indemnify, defend and hold harmless Kindred for, from and against any liability
which Kindred may incur under the WARN Act or under any applicable comparable
state law in the event of a violation by New Operator of its obligations
thereunder, including a violation that results from allegations that New
Operator constructively terminated employees of Kindred as a result of the terms
and conditions of employment offered by New Operator. Further, New Operator
shall be solely liable for its own acts and omissions in connection with this
transfer of operations and shall indemnify, defend and hold harmless, Kindred
for, from and against any liability for such acts or omissions, including, but
not limited to New Operator’s failure to hire an employee or former employee as
contemplated in paragraph 10.1 (a) or termination of employment of any former
Kindred employee. Nothing in this Article X shall, however, create any rights in
favor of any person not a party hereto, including the employees of Kindred, or
constitute an employment agreement or condition of employment for any employee
of Kindred or any Affiliate thereof who is a Hired Employee.

(c) Except as otherwise required by Law, Kindred shall offer and provide, as
appropriate, group health plan continuation coverage pursuant to the
requirements of Section 601, et seq. of ERISA and Section 4980B of the Code
(“COBRA”) to all of the employees of Kindred to whom it is required to offer the
same under applicable Law. Kindred acknowledges and agrees that New Operator is
not assuming any of Kindred’s or it’s Affiliates’ obligations to its employees
under COBRA or otherwise. It is understood that New Operator shall not be
responsible to pay any disability or workers’ compensation benefits to or for
any Kindred employee who is receiving such benefits with respect to a disability
or injury covered by Kindred’s benefit plans or workers compensation policies
with respect to an injury or disability attributable to the period ending on the
Closing Date.

 

16



--------------------------------------------------------------------------------

10.2. Employees and Benefits.

(a) As of the Closing Date, all Hired Employees shall cease to accrue benefits
under the Employee Plans of Kindred and Kindred shall take all such action as
may be necessary to effect such cessation. There shall be no transfer of assets
or liabilities of Employee Plans to New Operator or to any Employee Plans of the
New Operator with regard to the Hired Employees. Kindred shall retain all
responsibility for, and New Operator shall have no obligation or responsibility
for, any of such benefits, except as provided herein.

(b) Kindred shall retain and satisfy any and all responsibility for, and Kindred
acknowledges that New Operator shall have no obligation or responsibility except
as expressly assumed by New Operator for, any liabilities or obligations
relating to benefits under the Kindred Employee Plans for (i) any Kindred
employee who is not a Hired Employee and (ii) any Hired Employee for any period
prior to such Hired Employee becoming an employee of New Operator.

(c) Kindred shall pay the employees at the Facility on the Closing Date or on
the first regular pay period after the Closing Date, whichever is required by
Law, all earned wages due, including but not limited to, paid time off, personal
leave and vacation benefits as of the Effective Time. New Operator will assume
all sick time, if any, for each Hired Employee.

ARTICLE XI

ACCOUNTS RECEIVABLE

11.1. Accounts Receivable. Kindred shall retain whatever right, title and
interest it may have in and to all outstanding accounts receivable with respect
to the Facility which relate to periods ending on or before the Effective Time,
including, but not limited to, any accounts receivable arising from rate
adjustments which relate to a period ending on or before the Effective Time even
if such adjustments occur after the Effective Time (“Kindred’s A/Rs”). Kindred
acknowledges that New Operator owns all accounts receivable arising from
services provided by or at the Facility after the Effective Time (“New
Operator’s A/Rs”).

11.2. Receipts by New Operator. In furtherance and not in limitation of the
requirements set forth in Section 11.1, payments received by New Operator on or
after the Effective Time from third-party payors, including, but not limited to,
Medicare, Medicaid, VA, managed care and health insurance, shall be handled as
follows:

(a) If such payments either specifically indicate on the accompanying remittance
advice, or if Kindred and New Operator agree that such payments relate to the
period ending on or before the Effective Time, they shall be forwarded by New
Operator to Kindred, along with the applicable remittance advice, within thirty
(30) days after receipt thereof; and

(b) If such payments indicate on the accompanying remittance advice, or if
Kindred and New Operator agree that such payments relate to the period after the
Effective Time, they shall be retained by New Operator.

 

17



--------------------------------------------------------------------------------

11.3. Receipts by Kindred. Payments received by Kindred after the Effective Time
from third-party payors, including, but not limited to, Medicare, Medicaid, VA,
managed care and health insurance, shall be handled as follows:

(a) If such payments either specifically indicate on the accompanying remittance
advice, or if Kindred and New Operator agree that such payments relate to the
period after the Effective Time, they shall be forwarded by Kindred to New
Operator, along with the applicable remittance advice, within thirty (30) days
after receipt thereof; and

(b) If such payments indicate on the accompanying remittance advice, or if
Kindred and New Operator agree that they relate to the period ending on or
before the Effective Time, they shall be retained by Kindred.

11.4. Other Receipts. If the remittance advice indicates or the parties agree
that any payment relates to periods both prior to or on and after the Effective
Time, the party receiving the payment shall forward the amount relating to the
other party’s operation of the Business, along with the applicable remittance
advice, within thirty (30) days after receipt thereof. If the remittance advice
does not indicate the period to which a payment relates or whether it is for
Kindred or New Operator, or if there is no accompanying remittance advice, or
the payment is not otherwise identifiable using commercially reasonable efforts,
and if the parties do not otherwise agree as to how to apply such payment, then
100% of such payments received within the first thirty (30) days after the
Effective Time shall be deemed to have been collected in respect of Kindred’s
A/R due from the payee in respect of services provided on or prior to the
Effective Time. All such payments received in excess of the amount of Kindred’s
A/R due from said payee and all such payments received after the thirtieth
(30th) day after the Effective Time shall be deemed to have been collected in
respect of New Operator’s A/R from said payee. All such payments received by New
Operator but which are deemed to be due Kindred under this Section 11.4 shall be
forwarded by New Operator to Kindred within thirty (30) days after receipt
thereof, and all such payments received by Kindred but which are deemed to be
due New Operator under this Section 11.4 shall be forwarded by Kindred to New
Operator within thirty (30) days after receipt thereof. All such payments
received by Kindred which are deemed to have been collected in respect to
Kindred’s A/R shall be retained by Kindred and all such payments received by New
Operator which are deemed to have been collected in respect to New Operator’s
A/R shall be retained by New Operator. New Operator shall pay to Kindred any and
all reimbursements including retroactive rate adjustments, appeal settlements,
and/or Cost Report settlements for all cost report periods with fiscal years
ended prior to the Effective Time that it receives after the Effective Time.
During the five (5) year period following the Effective Time, New Operator shall
also make a good faith effort to reconcile its cost report reimbursements and/or
settlements with documentation Kindred provides to New Operator regarding
Kindred Bad Debt and shall pay to Kindred any and all reimbursements and/or
settlements related to Kindred Bad Debt pursuant to Section 8.2.

 

18



--------------------------------------------------------------------------------

11.5. Accounting for Accounts Receivable.

(a) Attached hereto as Exhibit 11.5 is a schedule of Kindred’s A/Rs listing by
Resident the amount due as of                  , 201    . As soon as reasonably
possible but not later than fifteen (15) Business Days after the Closing Date,
Kindred shall provide New Operator with a schedule of Kindred’s A/Rs listing by
Resident the amounts due as of the Effective Time.

(b) For a period of six (6) months following the Effective Time or until Kindred
receives payment of all accounts receivable attributable to the operation of the
Facility on or before the Effective Time, whichever is sooner, New Operator
shall provide Kindred (no less frequently than monthly) with (i) an accounting
setting forth all amounts received by New Operator during the preceding month
with respect to New Operator’s A/Rs and Kindred’s A/Rs using the same format of
schedule as that provided by Kindred pursuant to Section 11.5(a), and (ii)
copies of all remittance advices relating to such amounts received and any other
reasonable supporting documentation as may be required for Kindred to determine
the New Operator’s A/Rs and the Kindred’s A/Rs that have been paid. New Operator
shall deliver such accounting to Kindred at the following physical and email
addresses: 680 South Fourth Street, Louisville, Kentucky 40202, Attention: Raye
Ann Cole (Raye.Cole@Kindred.com) and Linda Fisher (Linda.Fisher@Kindred.com).

(c) For a period of six (6) months following the Effective Time or until Kindred
receives payment of all accounts receivable attributed to the operation of the
Facility prior to the Closing Date, whichever is sooner, Kindred shall provide
New Operator (no less frequently than monthly) with (i) an accounting setting
forth all amounts received by Kindred with respect to New Operator’s A/Rs and
Kindred’s A/Rs using the same type of schedule as that provided by Kindred
pursuant to Section 11.5(a), and (ii) copies of all remittance advices relating
to such amounts received and any other reasonable supporting documentation as
may be required for New Operator to determine the New Operator’s A/Rs and
Kindred’s A/Rs that have been paid. Kindred shall deliver such accounting to New
Operator at the following address:                                         ,
Attention:                                         .

(d) On two (2) occasions during the period of one (1) year following the
Effective Time, New Operator and Kindred shall, upon reasonable notice and
during normal business hours, have the right to inspect all cash receipts of the
other party in order to confirm the other party’s compliance with the
obligations imposed on it under this Article XI. Notwithstanding the foregoing,
if such information can be transmitted through electronic mail, then New
Operator and Kindred may satisfy their obligations under this Section 11.5 in
that manner.

(e) To enable Kindred to close its books with respect to the period ending on
the Closing Date, New Operator will permit appropriate personnel of Kindred
reasonable access to the Facility, in a manner that does not materially
interfere with the operation of the Facility, for a period of no more than five
(5) Business Days after the Closing Date. During that period, New Operator will
permit certain individuals employed by Kindred immediately before the Closing
Date to provide reasonably necessary assistance to Kindred in its closing of the
books. Those individuals are the persons previously employed by Kindred in
following positions: Executive Director; Business Office Manager; Accounts
Receivable Assistant; Accounts Payable Coordinator; Payroll Benefits Coordinator
and MDS Coordinator.

 

19



--------------------------------------------------------------------------------

(f) Any amounts to be paid by one party to the other under this Article XI shall
be made by electronic transfer using the following wire instructions:

 

  (i)    If to Kindred        

 

       

 

     (ii)    If to New Operator        

 

       

 

  

ARTICLE XII

REPRESENTATIONS AND WARRANTIES

12.1. Kindred’s Representations. To induce New Operator to enter into this
Agreement, Kindred hereby represents and warrants to New Operator as of the date
of this Agreement and re-states as of the Closing Date, as follows:

(a) Organization. Each of Kindred and Guarantor (collectively, the “Kindred
Companies”) was duly organized and is validly existing as a Delaware
                     or corporation, respectively. Kindred is in good standing
in the State of                      and each of the Kindred Companies is
qualified to do business and is in good standing in each of the states in which
it owns property or does business. Kindred has full power and authority and
possesses all material governmental approvals necessary to enable it to own,
license, possess, lease or otherwise hold its properties and assets and to carry
on the Business and to operate the Facility as presently conducted.

(b) Authority. Each of the Kindred Companies has the full right, power and
authority to execute this Agreement. Kindred also has the full right, power and
authority to consummate the sale of the Assets and the other transactions
contemplated by this Agreement. The execution and delivery by each of the
Kindred Companies of this Agreement, and all of the documents and instruments
required by this Agreement, and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite limited liability
company or corporate action on the part of each of the Kindred Companies. The
Person executing this Agreement on behalf of each of the Kindred Companies is
authorized to do so. This Agreement and, upon the execution and delivery thereof
in accordance with this Agreement, each of the other documents and instruments
required to be executed and delivered in connection herewith by either of the
Kindred Companies, have been duly executed and delivered by either of the
Kindred Companies, as applicable, and this Agreement constitutes the legal,
valid and

 

20



--------------------------------------------------------------------------------

binding obligation of each of the Kindred Companies, enforceable against it in
accordance with its terms. The execution and delivery by each of the Kindred
Companies of this Agreement and the other documents contemplated hereby does
not, and the consummation of the transactions contemplated by this Agreement and
compliance by each of the Kindred Companies with the terms hereof, do not, and
will not, conflict with, or result in any violation of or default under (with or
without notice or lapse of time, or both), or result in the creation of any lien
or encumbrance upon any of the assets or properties of either of the Kindred
Companies under, any provision of (i) the organizational documents of either of
the Kindred Companies, (ii) any Contract to which either of the Kindred
Companies is a party or by which any of their assets or properties is bound, or
(iii) any judgment, writ, order or decree or Law that is applicable to either of
the Kindred Companies or its assets or properties, except in each case for any
such conflict, violation or default that would not have a material adverse
effect on the condition of the Business taken as a whole.

(c) Conflict. There is no agreement to which either of the KND Companies is a
party or which is binding upon either of the KND Companies which is in conflict
with this Agreement or the transactions contemplated herein.

(d) Title. Kindred has good title to the Assets to be transferred by it to New
Operator hereunder. At the Closing, such Assets will be free and clear of all
liens and encumbrances.

(e) Assets. The Assets (together with the Excluded Assets) comprise
substantially all the assets employed by Kindred in connection with the Facility
and the Business.

(f) Approvals. Set forth on Exhibit 12.1(f) attached hereto is a list of all
material Approvals or Consents required to own, operate or use the Facility or
to operate the Business (“Required Permits”). All Required Permits are in full
force and effect and are not subject to any claim, default, condition, sanction,
limitation or penalty. Kindred has delivered to New Operator true, correct and
complete copies of the most recent Required Permits necessary or required for
the occupancy and operation of the Facility and the Business.

(g) Mechanic Liens. To Kindred’s Knowledge, no labor has been performed or
materials furnished that could result in a materialman’s or mechanic’s lien
filed against the Assets except as shall be fully paid or released prior to
Closing.

(h) Actions. Except as set forth in Exhibit 12.1(h), there are no actions, suits
or legal or administrative proceedings or investigations pending against Kindred
or any of its Affiliates before any Governmental Authority that would invalidate
this Agreement, challenge or adversely affect either of the KND Companies’
ability to perform its obligations under this Agreement or prevent the
consummation of the transactions contemplated hereunder, and to Kindred’s
Knowledge, no such actions, suits or administrative proceedings or
investigations are contemplated or threatened against either of the Kindred
Companies.

 

21



--------------------------------------------------------------------------------

(i) Resident Roll. The Resident roll attached hereto as Exhibit 12.1(i) is a
complete and accurate schedule of all the Residents as of             ,
201    . Kindred has not accepted any advance payment of more than thirty (30)
days from any Resident.

(j) Assumed Kindred Contracts. Kindred has complied with and performed all of
its material Obligations required to be performed under all Assumed Kindred
Contracts (whether as an original party or as an assignee or successor) as of
the date hereof, and is not in default under any Assumed Kindred Contract; and
no event has occurred which, with or without the giving of notice, lapse of time
or both, would constitute a default thereunder.

(k) Insurance. There is in full force and effect policies of insurance insuring
the Business and Assets of the Facility against such losses and risks and in
such amounts as are usual and customary in its business.

(l) Inventory. The Inventory consists of reasonable quantities of items which
are usable in the normal course of the Business, and all items are in good and
merchantable condition.

(m) Brokers. Neither Kindred nor its Affiliates has engaged the services of any
broker or finder in connection with the transactions provided for in this
Agreement.

12.2. New Operator’s Representations. To induce Kindred to enter into this
Agreement, New Operator and N.O Guarantor hereby represents and warrants to
Kindred as of the date of this Agreement and the Closing Date, as follows:

(a) Organization. New Operator and N.O Guarantor (collectively, the “N.O.
Companies”) was duly organized and is validly existing as a                     
in the State of                      and a                      in the State of
                    , respectively. New Operator is in good standing, or will be
as of the Closing Date, in the State of                      and each of the
N.O. Companies is, or will be as of the Closing Date, qualified to do business
and is in good standing in each of the states in which it owns property or does
business. New Operator has full power and authority and possesses, or will
possess as of the Closing Date, all material governmental approvals necessary to
enable it to own, license, possess, lease or otherwise hold its properties and
assets and to carry on the Business and to operate the Facility as of the
Effective Time

(b) Authority. Each of the N.O. Companies has the full right, power and
authority to execute this Agreement New Operator also has the full right, power
and authority to consummate the acquisition of the Assets and the other
transactions contemplated by this Agreement. The execution and delivery by each
of the N.O. Companies of this Agreement, and all of the documents and
instruments required by this Agreement, and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite limited liability
company or corporate action on the part of each of the N.O. Companies. The
Person executing this Agreement on behalf of each of the N.O. Companies is
authorized to do so. This Agreement and, upon the execution and delivery thereof
in accordance with

 

22



--------------------------------------------------------------------------------

this Agreement, each of the other documents and instruments required to be
executed and delivered in connection herewith by either of the N.O. Companies,
have been duly executed and delivered by either of the N.O. Companies, as
applicable, and this Agreement constitutes the legal, valid and binding
obligation of each of the N.O. Companies, enforceable against it in accordance
with its terms. The execution and delivery by each of the N.O. Companies of this
Agreement and the other documents contemplated hereby does not, and the
consummation of the transactions contemplated by this Agreement and compliance
by each of the N.O. Companies with the terms hereof, do not, and will not,
conflict with, or result in any violation of or default under (with or without
notice or lapse of time, or both), or result in the creation of any lien or
encumbrance upon any of the assets or properties of either of the N.O. Companies
under, any provision of (i) the organizational documents of either of the N.O.
Companies, (ii) any Contract to which either of the N.O. Companies is a party or
by which any of their assets or properties is bound, or (iii) any judgment,
writ, order or decree or Law that is applicable to either of the N.O.
Companies or its assets or properties, except in each case for any such
conflict, violation or default that would not have a material adverse effect on
the condition of the Business taken as a whole.

(c) Conflict. There is no agreement to which either of the N.O. Companies is a
party or which is binding upon either of the N.O. Companies which is in conflict
with this Agreement or the transactions contemplated herein.

(d) Actions. Except as set forth on Exhibit 12.2(d), there are no actions, suits
or legal or administrative proceedings or investigations pending against either
of the N.O. Companies before any Governmental Authority that would invalidate
this Agreement, challenge or adversely affect either of the N.O. Companies’
ability to perform its obligations under this Agreement or prevent the
consummation of the transactions contemplated hereunder, and to New Operator’s
Knowledge, no such actions, suits or administrative proceedings or
investigations are contemplated or threatened against either of the N.O.
Companies, nor, to New Operator’s Knowledge, does any basis exist for any such
action or for any such governmental investigations.

(e) Licensure. New Operator is not aware of any reason why any Governmental
Authority would not grant New Operator all Licensure Approvals in order to
permit New Operator to operate or use the Facility or to operate the Business
immediately following the Closing Date. New Operator has properly and timely
filed or will properly and timely file all appropriate material notices,
applications and other documents with the applicable Governmental Authorities to
acquire the Assets hereunder, and has furnished or will furnish Kindred with
true, correct and complete copies of all such items.

(f) Brokers. Except as set forth on Exhibit 12.2(f), neither New Operator nor
its Affiliates has engaged the services of any broker or finder in connection
with the transactions provided for in this Agreement.

 

23



--------------------------------------------------------------------------------

ARTICLE XIII

INTERIM OPERATIONS AND UNDERTAKINGS

13.1. Conduct of Business Pending Closing. From the date of this Agreement until
the Closing Date, Kindred shall:

(a) Maintain the Business and the Facility in existence and in good standing and
in material compliance with all Laws;

(b) Maintain and operate the Facility and the Business and conduct the Business
in the ordinary and usual manner;

(c) Maintain all Required Permits in full force and effect, and timely file all
reports, statements, renewal applications and other filings, and timely pay all
fees and charges in connection therewith that are required to keep such Required
Permits in full force and effect;

(d) Maintain in full force and effect substantially the same professional,
public liability and casualty insurance coverages and other insurance policies
now in effect with respect to the Business;

(e) Continue to perform all material Obligations under all Assumed Kindred
Contracts;

(f) Maintain Inventory at the Facility as required by applicable federal and
                     state Laws in a manner consistent with past practice;

(g) Use commercially reasonable efforts to retain all employees employed at the
Facility as of the date of this Agreement; and

(h) Provide for and/or cure any deficiencies and any violations which may be
cited by the State of                      or any other Governmental Authority
having jurisdiction over the Facility and provide New Operator with written
notice of any such deficiencies and violations within ten (10) Business Days of
receipt thereof.

13.2. Prohibited Actions of Kindred Pending Closing. Unless otherwise expressly
provided for herein or approved by New Operator in writing, from the date of
this Agreement until the Closing Date, Kindred shall not:

(a) Induce, solicit or entice any Residents to transfer or discontinue any
relationships with the Facility prior to the Closing Date or with New Operator
after the Closing Date; provided, however, that such prohibition shall not apply
to any transfer or discontinuance that is requested by a Resident, a member of a
Resident’s family, or a Resident’s physician;

(b) Perform any construction on or modification to the Facility, other than
normal repair and maintenance and other than as required by Law;

(c) Accept any advance payment for more than thirty (30) days of any rent or
Residents’ occupancy fees under any lease or occupancy agreement; or waive,
reduce or forgive any rent or occupancy fees required to be paid under any
occupancy agreement, or grant any lease or other concessions or free rent
periods under any occupancy agreement for any period after the Effective Time;

(d) Except in the ordinary course of business, renew, extend, terminate, modify
or waive any term or condition of any of the Assumed Kindred Contracts or
Resident occupancy agreements (other than renewal of a Resident occupancy
agreement in accordance with Kindred’s existing rates and procedures), or enter
into any new Contracts relating to the Facility or the Business, if any such
Contract would survive the Closing;

(e) Sell or otherwise dispose of, or agree to sell or dispose of any of the
Assets, except in the ordinary course of business;

 

24



--------------------------------------------------------------------------------

(f) Take any action prior to the Effective Time which would materially breach
any of the representations and warranties, covenants or other provisions
contained in this Agreement or otherwise take any action outside of the ordinary
course of business of Kindred;

(g) Change the compensation payable or to become payable by Kindred for any of
the officers, managers, employees, agents, or independent contractors providing
services at the Facility other than normal merit increase of not more than two
percent (2%) per annum in accordance with Kindred’s past practices, except as
may be required under a collective bargaining agreement with a labor
organization; and

(h) Transfer any employee of the Facility to any other facility operated by
Kindred or its Affiliates, except as otherwise may be agreed to by the parties.

13.3. Access. From the date of this Agreement until the Closing, Kindred shall
afford New Operator and its independent certified public accountants, counsel
and other representatives, reasonable access to the properties, books and
records of the Business, and the right to consult with the officers, employees,
accountants, and other representatives of the Facility, but only to the extent
actually required to effect the transition of the Business and the operation of
the Facility to New Owner as of the Effective Time. Kindred shall not be
obligated to permit any such access unless New Operator provides to Kindred’s
designated representative no less than 24 hours advance request for the access
providing the names of New Operator’s representatives requesting access, the
type of access requested, the purpose of the request and an a proposed
itinerary. Kindred will not unreasonably deny any such properly requested access
unless it reasonably determines that the requested access will materially
interfere with the normal operations of the Facility or the Business.

13.4. Information Systems, Records in Electronic Form, Software and Data.

(a) Kindred shall use reasonable efforts to permit transfer of current data in
fully operational form for use in New Operator’s computer applications. Kindred
further agrees that in order to assist New Operator in ensuring the continued
operation of the Facility after the Closing Date in compliance with applicable
law and in a manner which does not jeopardize the health and welfare of the
residents of the Facility, Kindred shall: (i) for a period of no longer than 60
days after the Closing Date, provide New Operator access to Kindred’s electronic
medical records system to enable New Operator, at its expense, to print the
medical treatment records and physician orders for each resident as of the
Closing Date and that was resident as of the period between and including the
Effective Date and the date that is one year prior to the Effective Date, and
cooperate with New Operator regarding the delivery of all such Current Records
to New Operator, both in hard copy and electronic form (including the provision
to New Operator of the last 18 months of MDS (Minimum Data Set) history in the
format submitted to CMS by Kindred), and (ii) authorize New Operator to have
“read only” access to Resident Care System for a period of thirty (30) days
after the Closing Date or until New Operator installs its own clinical
information system in the Facility, whichever occurs first (the “Retention
Period”), in order to enable New Operator to obtain the necessary copies of such
medical records and physician orders.

(b) New Operator acknowledges that (i) Kindred’s computer software (the
“Software”) is copyrighted and is confidential and proprietary to Kindred. New
Operator further acknowledges and agrees that the Software is to be used solely
by New Operator during the Retention Period and New Operator shall not copy the
Software, distribute the

 

25



--------------------------------------------------------------------------------

Software to any third party or provide access to the Software to any third
party. Nothing contained herein shall preclude New Operator from entering into
an agreement for the use of the Software.

(c) At least thirty (30) days prior to the Closing Date, Kindred shall provide
New Operator and its representatives with access to the Facility so that New
Operator can install lines necessary for computer hardware, together with
servers, computer hardware and software. In addition, Kindred shall cooperate
with New Operator and provide New Operator with such assistance as New Operator
may reasonably request in order to provide for an orderly, efficient and safe
transition of the operations from Kindred to New Operator and the continued
operation of the Facility after the Closing Date in compliance with applicable
law and in a manner which does not jeopardize the health and welfare of the
residents of the Facility. During such time as Kindred provides New Operator
with access to the Facility under this Section 13.4, New Operator shall not
connect with or hook into Kindred’s computer lines or computers. Such access
shall be prescheduled with Kindred and shall not interrupt normal business
operation. New Operator shall indemnify Kindred for any damage resulting from
such access or installation of the lines. If, for any reason, this Agreement
terminates prior to the Closing Date, Kindred shall remove any lines installed,
at New Operator’s cost and expense, and New Operator shall remit payment to
Kindred within five (5) days of receiving an invoice for such costs and expenses
of removal

13.5. Other Undertakings. Each of the parties shall use commercially reasonable
efforts to perform and fulfill all conditions and obligations on the part of
such party to be performed and fulfilled under this Agreement, to the end that
the transactions contemplated by this Agreement shall be fully carried out.

13.6. Notice by Kindred of Certain Events. Kindred shall give prompt written
notice to New Operator of (i) any notice or other communication from any third
party alleging that the consent of such person is or may be required in order
for Kindred to consummate the transactions contemplated by this Agreement; and
(ii) any change, event or circumstance which is reasonably likely to delay or
impede the ability of Kindred to consummate the transactions contemplated by
this Agreement or to fulfill its obligations set forth herein.

ARTICLE XIV

CONDITIONS PRECEDENT

14.1. Conditions Precedent to New Operator’s Obligations. All obligations of New
Operator under this Agreement are subject to the fulfillment or satisfaction
prior to or at the Closing, of each of the following conditions precedent (any
of which may be waived in writing in whole or in part by New Operator):

(a) Kindred’s representations and warranties contained in this Agreement shall
be true in all material respects on and as of the date of this Agreement and
shall be true in all material respects on and as of the Closing Date, with the
same effect as though such representations and warranties were made on and as of
the Closing Date.

(b) Kindred shall have performed and complied with all agreements and conditions
contained in this Agreement that are required to be performed or complied with
by it prior to or at the Closing.

(c) New Operator shall have received all of Kindred’s deliveries described in
Section 15.1 and all such other documents required to be delivered by Kindred
hereunder.

 

26



--------------------------------------------------------------------------------

(d) The Assets shall be free and clear of any and all liens, claims, charges,
pledges, security interests and all other encumbrances of any kind or nature
whatsoever as of the Closing Date.

(e) No suit, action, proceeding, or investigation shall have been instituted or
threatened by any Governmental Authority, and no injunction shall have been
issued and then outstanding, to restrain, prohibit or otherwise challenge the
legality or validity of the transactions contemplated by this Agreement.

(f) New Operator shall have received the Licensure Approvals.

14.2. Conditions Precedent to Kindred’s Obligations. All obligations of Kindred
under this Agreement are subject to the fulfillment or satisfaction, prior to or
at the Closing, of each of the following conditions precedent (any of which may
be waived in writing in whole or in part by Kindred):

(a) The representations and warranties of New Operator contained in this
Agreement shall be true in all material respects at and as of the Closing Date
with the same effect as though such representations and warranties were made on
and as of the Closing Date.

(b) New Operator shall have performed and complied with all agreements and
conditions contained in this Agreement that are required to be performed or
complied with by it prior to or at the Closing.

(c) Kindred shall have received all the New Operator deliveries described in
Section 15.2.

(d) Kindred shall have received evidence to its reasonable satisfaction
demonstrating that New Operator has received the Licensure Approvals.

(e) No suit, action, proceeding or investigation shall have been instituted or
threatened by any Governmental Authority, and no injunction shall have been
issued and then be outstanding to restrain, prohibit or otherwise challenge the
legality or validity of any of the transactions contemplated by this Agreement.

14.3. Waiver of Conditions Precedent. Except as otherwise provided herein, so
long as a party is not in default under this Agreement, if any condition to that
party’s obligations to proceed with the Closing has not be satisfied as of the
Closing Date, the party having the benefit of such condition may, in its sole
discretion, terminate this Agreement by delivering written notice to the other
party on or before the Closing Date, or elect to close, notwithstanding the
non-satisfaction of such condition. If the party having the benefit of such
condition elects to proceed with the Closing, notwithstanding the
non-satisfaction of such condition, the non-satisfied condition shall not be
deemed to have been waived by the party having the benefit of said condition and
the party waiving the benefit of said condition may pursue all available
remedies against the other party.

ARTICLE XV

DELIVERIES AT CLOSING

15.1. Kindred’s Deliveries. At Closing, Kindred shall deliver to New Operator:

(a) the Bill of Sale;

(b) the Assignment and Assumption Agreement;

(c) a closing statement setting forth the prorations and adjustments to be made
pursuant to the provisions of this Agreement;

(d) any training and instruction manuals in Kindred’s custody or control
relating to the maintenance and operation of the Facility and the Assets, but
only to the extent the same are included in the Assets;

 

27



--------------------------------------------------------------------------------

(e) the Resident Trust Funds;

(f) a certificate dated the Closing Date and signed by an officer of Kindred
certifying that the conditions specified in Section 15.1 have been fulfilled;
and

(g) such other documents as shall be reasonably required to consummate the
transactions contemplated herein.

15.2. New Operator’s Deliveries. At Closing, New Operator shall deliver to
Kindred:

(a) the Bill of Sale;

(b) the Assignment and Assumption Agreement;

(c) a closing statement setting forth the prorations and adjustments to be made
pursuant to the provisions of this Agreement;

(d) the Purchase Price as provided in Section 3.1;

(e) evidence reasonably satisfactory to Kindred that New Operator has obtained
all of the Licensure Approvals;

(f) a certificate dated the Closing Date and signed by an officer of New
Operator certifying that the conditions specified in Section 15.2 have been
fulfilled; and

(g) such other documents as shall be reasonably required to consummate the
transactions contemplated herein.

ARTICLE XVI

TERMINATION

16.1. Termination of the Agreement.

(a) This Agreement may be terminated by notice in writing at any time prior to
Closing by:

(i) Kindred, if (1) there shall have been a material breach by New Operator of
any representation, warranty, covenant or agreement contained in this Agreement
that has not been cured within ten (10) days following receipt by New Operator
of written notice from Kindred of such breach or that is not capable of being
cured, or (2) Kindred reasonably determines that any condition set forth in
Section 14.2 hereof is not capable of being satisfied;

(ii) New Operator, if (1) there shall have been a material breach by Kindred of
any representation, warranty, covenant or agreement contained in this Agreement
that has not been cured within ten (10) days following receipt by Kindred of
written notice from New Operator of such breach or that is not capable of being
cured, or (2) New Operator reasonably determines that any condition set forth in
14.1 hereof is not capable of being satisfied;

(iii) Mutual agreement in writing by Kindred and New Operator; or

(iv) By either Kindred or New Operator by written notice to the other party at
any time after                 , 201    .

(b) If this Agreement is terminated in accordance with Section 16.1(a) hereof
and the transactions contemplated hereby are not consummated, this Agreement
shall become null and void and of no further force and effect except that any
termination of this Agreement shall not relieve any party hereto from any
liability for any breach of its obligations hereunder.

ARTICLE XVII

FURTHER ASSURANCES; COVENANTS

17.1. Further Assurances. From and after the Closing, Kindred, on the one hand,
and New Operator, on the other hand, agree to execute and deliver such further
documents and instruments and to do such other acts and things (including the
making of filings), as New Operator or Kindred, as the case may be, may
reasonably request in order to effectuate the transactions contemplated by this
Agreement. In the event that following the Closing any party

 

28



--------------------------------------------------------------------------------

shall be involved in litigation with a third party, threatened litigation with a
third party or government inquiries with respect to a matter involving the
Assets or the Business, the other parties shall also make available to such
first party, at reasonable times and subject to the reasonable requirements of
their or its own business, such of their or its personnel as may have
information relevant to the matters.

17.2. Covenants. New Operator covenants and agrees that from and after the
Closing Date it shall: (i) pay all amounts due for periods after the Effective
Time, and otherwise discharge its duties, under the Assumed Kindred Contracts
and shall pay all amounts due vendors, suppliers and service providers for items
and services provided after the Effective Time; and (ii) cover the name
“Kindred” on all signage at the Facility (or remove from the Facility all
signage incorporating the name “Kindred”) and otherwise indicate to the general
public through appropriate signage, banners or similar means that the Facility
is under the ownership and operational control of New Operator. Kindred
covenants and agrees that from and after the Closing Date, with respect to
Assumed Kindred Contracts, it shall pay all amounts due for periods ending on
and prior to the Effective Time.

17.3. Kindred Non-Solicitation. Kindred agrees that neither Kindred nor any of
its Affiliates, from and after the date of this Agreement at any time until 30
days after the Closing, shall, directly or indirectly (i) solicit for employment
any then-current employee of the Facility or (ii) hire or otherwise engage the
services of the Facility’s current Director of Nursing or Executive Director;
provided, however, that nothing contained herein shall prevent Kindred or any of
its Affiliates from recruiting, soliciting or employing any person who responds
to a general media advertisement or non-directed search inquiry, or who makes an
unsolicited contact for employment.

17.4. New Operator Non-Solicitation. New Operator agrees that neither New
Operator nor any of its Affiliates, from and after the date of this Agreement at
any time until 30 days after the Closing, shall, directly or indirectly (i)
solicit for employment any then-current employee of RehabCare, Inc. or its
Affiliates who is providing services to the Facility or (ii) hire or otherwise
engage the services of any such person; provided, however, that nothing
contained herein shall prevent New Operator or any of its Affiliates from
recruiting, soliciting or employing any such person who responds to a general
media advertisement or non-directed search inquiry, or who makes an unsolicited
contact for employment.

17.5. Access to the Records. From and after the Closing Date, New Operator shall
allow Kindred and its agents and representatives to have reasonable access to
(upon reasonable notice and during normal business hours), and to make copies of
the Records (at Kindred’s expense), to the extent reasonably necessary to enable
Kindred to among other things investigate and defend malpractice, employee or
other claims, to support medical review requests from Medicare or Medicaid, to
support Medicare and Medicaid claims appeals, to file or defend cost reports and
tax returns, to complete/revise, as needed, any patient assessments which may be
required for Kindred to seek reimbursement for services rendered prior to the
Closing Date, to verify accounts receivable collections due Kindred, to file
exceptions to the Medicare or Medicaid routine cost limits for the cost
reporting periods prior to the Closing Date and to enable Kindred to complete,
in accordance with Kindred’s policies and procedures, any and all post-Closing
Date accounting, reconciliation and closing procedures, including, but not
limited to, a month end close out of all accounts, including but not limited to
accounts payable and Medicare and Medicaid billing. Kindred agrees not to use or
disclose any of the information obtained from

 

29



--------------------------------------------------------------------------------

New Operator except solely for the purposes described herein and further agree
to maintain this information confidential. Likewise, from and after the Closing
Date, Kindred shall allow New Operator and its agents reasonable access to the
Records, including without limitation the Excluded Assets described in Section
4.2(g) to the extent New Operator reasonably requires such access in connection
with, without limitation, accounting, billing, tax filings or securities
filings, Medicare and/or Medicaid filings and appeals. Kindred shall use its
best efforts to provide such items which require expedited handling to New
Operator within five (5) Business Days of New Operator’s request. New Operator
shall follow the process set forth in Exhibit 17.5 to request access to
Records. New Operator agrees not to use or disclose any of the information
obtained from Kindred except solely for the purposes described herein and
further agrees to maintain this information as confidential. New Operator shall
assure than any successor operator of the Facility is legally obligated to
provide Kindred access to the Records in the manner required by this Section
17.5.

17.6. Final Reports and Actions, Insurance. Kindred will in a timely manner file
with all appropriate private and public entities all reports and forms required
to be filed by it. With respect to any “claims made” insurance policies covering
the operation of the Facility and Business prior to the Closing, Kindred or
Guarantor shall cause Kindred to be maintained on the insurance policies of the
Kindred Companies as a named insured for the duration of the statute of
limitations for insurable claims and losses in Massachusetts.

ARTICLE XVIII

INDEMNIFICATION

18.1. Indemnification by Kindred. Subject to the limitations and other
provisions of this Agreement, Kindred shall indemnify, defend and hold New
Operator, its Affiliates and their respective directors, officers, shareholders,
agents and employees harmless at all times from and against and in respect of
any and all damages, losses, liabilities, costs and expenses (including
reasonable attorneys fees and costs) (collectively, “Damages”) resulting from:

(a) any misrepresentation or breach of any representation or warranty made by
Kindred in this Agreement;

(b) the breach of any agreement, covenant or obligation of Kindred under this
Agreement;

(c) any Obligations of Kindred or any Obligation with respect to the Assets, the
Facility or the Business, except for Obligations arising with respect to
occurrences after the Effective Time with respect to the Assets, the Facility or
the Business or that are expressly assumed by New Operator hereunder;

(d) the Excluded Assets;

(e) any claims or litigation relating to Kindred now pending or which may
hereafter be brought against New Operator or Kindred based upon events occurring
on or before the Effective Time or the operation by Kindred of the Facility and
the Business on or before the Effective Time;

(f) to the extent arising with respect to occurrences before the Effective Time,
any and all obligations under Kindred’s Medicare Provider Agreement, Kindred’s
Medicaid Provider Agreement, Kindred’s agreements with private third-party
payors, Kindred’s compliance with any Health Care Law (including without
limitation obligations arising from any failure by

 

30



--------------------------------------------------------------------------------

Kindred to timely file cost reports for cost reporting periods prior to the
Effective Time), including, but not limited to, overpayments, recoupments,
fines, penalties, late charges and assessments and Obligations under any of
Kindred’s Employee Plans; and

(g) any and all actions, suits, proceedings, claims, demands, assessments,
judgment, costs (including reasonable attorneys fees), losses, liabilities and
reasonable legal fees and other expenses incurred by New Operator incident to
any of the foregoing.

18.2. Indemnification by New Operator. Subject to the limitations and other
provisions of this Agreement, New Operator shall indemnify, defend and hold
Kindred, its Affiliates and their respective directors, officers, shareholders,
agents and employees harmless at all times from and against and in respect of
any and all Damages resulting from:

(a) any misrepresentation or breach of any representation or warranty made by
New Operator in this Agreement;

(b) the breach of any agreement, covenant or obligation of New Operator under
this Agreement;

(c) any Obligations of New Operator or to the extent arising with respect to
occurrences after the Effective Time any Obligations with respect to the Assets,
the Facility or the Business after the Effective Time, except any such
Obligations that are expressly assumed by Kindred hereunder;

(d) the Assumed Obligations;

(e) any claims or litigation relating to New Operator which may hereafter be
brought against Kindred, based upon events occurring after the Closing Date and
not directly caused by Kindred or relating to a matter for which Kindred
provided indemnification;

(f) to the extent arising with respect to occurrences after the Effective Time,
any and all Obligations under New Operator’s Medicare provider agreement, New
Operator’s Medicaid provider agreement, New Operator’s agreements with private
third-party payors, New Operator’s compliance with any Health Care Law
(including without limitation obligations arising from any failure by New
Operator to timely file cost reports for cost reporting periods prior to the
Effective Time), including, but not limited to, overpayments, recoupments,
fines, penalties, late charges and assessments and Obligations under any of New
Operator’s Employee Plans; and

(g) any and all actions, suits, proceedings, claims, demands, assessments,
judgment, costs (including reasonable attorneys fees), losses, liabilities and
reasonable legal fees and other expenses incurred by Kindred incident to any of
the foregoing.

18.3. Period of Indemnity. The aforesaid indemnities under Sections 18.1 and
18.2, shall remain in full force and effect for a period equal to twenty-four
(24) months after the Closing Date; provided, however, notwithstanding the prior
clause, that the indemnities under Sections 18.1(f) and 18.2(f) shall remain in
full force and effect until thirty (30) days after the expiration of the statute
of limitations applicable to the claim for which indemnity is sought; and
further provided, however, if at the expiration of the applicable period any
claim or assessment for indemnification has been asserted but not fully
determined, or any audit or other proceeding with respect to any tax matter has
been initiated, such period will be extended as to such claim, assessment, audit
or other proceeding until it is finally determined or concluded.

 

31



--------------------------------------------------------------------------------

18.4. Notice to the Indemnifying Party. Within thirty (30) days after the (i)
assertion of any claim by a third-party (a “Third Party Claim”), or (ii)
occurrence of any event not involving a Third Party Claim (a “Non-Third Party
Claim” and, together with a Third Party Claim, each a “Claim”), giving rise to a
claim for indemnification from a party (the “Indemnifying Party”) under this
Article XVIII, the other party (the “Indemnified Party”) shall notify the
Indemnifying Party in writing of such Claim setting forth the nature of the
Claim and specifying in reasonable detail (to the extent the same can be
reasonably estimated or ascertained) the individual items and amount of Damages,
the date each such item was paid, suffered or arose, or if such Damages have not
yet been paid, suffered or incurred (such notice is hereinafter referred to as
an “Indemnity Claim Notice”); provided, however, failure to provide such notice
shall not in any way serve to waive or diminish the indemnification rights of
the Indemnified Party. Notwithstanding the foregoing, any inadvertent delay in
notifying the Indemnifying Party shall in no case prejudice the rights of the
Indemnified Party under this Agreement except to the extent the Indemnifying
Party shall actually be prejudiced by such failure.

18.5. Non-Third Party Claims. Within thirty (30) days after receipt of an
Indemnity Claim Notice, the Indemnifying Party shall furnish to the Indemnified
Party a written response (a “Response Notice”) in which the Indemnifying Party
shall with respect to a Non-Third Party Claim (i) agree that all of the
Non-Third Party Claim is owed to the Indemnified Party (the “Agreed Amount
Notice”), (ii) agree that part, but not all, of the Non-Third Party Claim is
owed to the Indemnified Party (the “Partial Agreed Amount Notice”), or (iii)
contest that any of the Non-Third Party Claim is owed to the Indemnified Party
(the “Contest Notice”). If no Response Notice is delivered by the Indemnifying
Party by 5:00 p.m. Eastern time on the last day of such thirty (30) day period
(such 30-day period commencing upon receipt by the Indemnifying Party of an
Indemnity Claim Notice), Indemnifying Party shall be deemed to have agreed that
all of the amount of the Non-Third Party Claim must be paid to the Indemnified
Party and in such case, the Claim shall be treated as if an Agreed Amount Notice
was furnished.

18.6. Third Party Claims.

(a) Within thirty (30) days after receipt of an Indemnity Claim Notice, the
Indemnifying Party shall furnish to the Indemnified Party a Response Notice in
which the Indemnifying Party shall with respect to a Third Party Claim (i) agree
that it is responsible to defend and indemnify any liability arising under such
Third Party Claim (a “Defense Notice”), or (ii) disagree that it is responsible
to defend and indemnify any liability arising under such Third Party Claim. If
the Indemnifying Party gives a Defense Notice, it will undertake the defense of
the Claim by representatives of its own choosing reasonably satisfactory to the
Indemnified Party. Indemnified Party shall have the right at its own expense to
participate in any such defense with representatives of its own choosing.

(b) Notwithstanding anything contained herein to the contrary, the Indemnified
Party shall be entitled to participate, with counsel of its choosing, in the
defense, settlement, adjustment or compromise of (but the Indemnifying Party
shall nevertheless be required to pay all Damages incurred by the Indemnified
Party in connection with such defense, settlement or compromise, as required by
this Article XVIII) any Third Party Claim (i) that seeks an order, injunction or
other equitable relief against the Indemnified Party or any of its Affiliates;
(ii) for which the Indemnified Party would otherwise be entitled to
indemnification under this

 

32



--------------------------------------------------------------------------------

Article XVIII, and (iii) in which both the Indemnifying Party and the
Indemnified Party are named as parties and either the Indemnifying Party or the
Indemnified Party determines with advice of counsel that there may be one or
more legal defenses available to it that are different from or additional to
those available to the other party or that a conflict of interest between such
parties may exist in respect thereto, in which event Indemnifying Party and
Indemnified Party shall reasonably cooperate in such defense, but the
Indemnified Party shall have final control over any injunctive relief brought
against it, and any different or additional legal defense specifically available
only to it, and Indemnifying Party shall have final control over all other
aspects of the Third Party Claim.

(c) Each Party shall make available to the other Party and its attorneys and
accountants, at all reasonable times during normal business hours, all books,
records, and other documents in its possession relating to such Third Party
Claim. The party contesting any such Third Party Claim shall be furnished all
reasonable assistance in connection therewith by the other party.

(d) Subject to Section 8.2 hereto, the Indemnifying Party shall not, without the
Indemnified Party’s written consent, settle or compromise any Third Party Claim
or consent to entry of any judgment which does not include as an unconditional
term thereof the giving by the claimant or the plaintiff to Indemnified Party an
unconditional release from all liability in respect of such Third Party Claim.

(e) If the Indemnifying Party fails to timely give a Defense Notice or
thereafter fails to timely undertake the defense of, or settle or pay, any such
Third-Party Claim, then the Indemnified Party may take any and all necessary
action to dispose of such Third-Party Claim, including, without limitation, the
settlement or full payment thereof upon such terms as it shall deem appropriate,
in its sole discretion.

18.7. Reimbursement. Subject to the provisions of this Article XVIII, the
Indemnified Party shall be reimbursed by the Indemnifying Party on demand, for
any Damages or any Claim to which this Article XVIII relates. With respect to
any amounts due to New Operator pursuant to this Section 18.7, New Operator
shall have a right to off-set such amounts against amounts payable by New
Operator to Kindred pursuant to this Agreement.

18.8. Exclusive Remedy. Notwithstanding anything contained in this Agreement to
the contrary, New Operator and Kindred acknowledge and agree that the
indemnification provisions set forth in this Article XVIII and Sections 8.2(g),
9.1 and 10.1 shall be the sole and exclusive remedy hereunder of New Operator
and Kindred with respect to (i) any claim for breach of any representations,
warranties, agreements or other obligations or provisions of this Agreement and
any indemnities provided for herein, and (ii) the Assets and the transactions
contemplated by this Agreement. Notwithstanding the foregoing, either part may
seek injunctive relief to enforce any covenant of the other party set forth
herein.

18.9. Kindred Guaranty. Subject to the limitations and other provisions of this
Agreement, KND Guarantor hereby guarantees all indemnification obligations of
Kindred to New Operator that may arise pursuant to Article XVIII.

18.10. New Operator Guaranty. Subject to the limitations and other provisions of
this Agreement, N.O. Guarantor hereby guarantees all indemnification obligations
of New Operator to Kindred that may arise pursuant to Article XVIII.

 

33



--------------------------------------------------------------------------------

ARTICLE XIX

MISCELLANEOUS

19.1. Effectiveness. This Agreement shall become effective on its execution and
delivery by each party.

19.2. Complete Understanding. This Agreement represents the complete
understanding between the parties as to the sale of the Assets, and supersedes
all prior written or verbal negotiations or agreements as to the Assets, the
condition thereof or any other matter whatsoever, made by any broker, agent,
employee or other person representing or purporting to represent either party.

19.3. Waiver. No party shall be deemed to have waived the exercise of any right
which it holds under this Agreement, by virtue of the Closing or otherwise,
unless such waiver is made expressly and in writing. No delay or omission by any
party in exercising any right shall be deemed a waiver of its future
exercise. No waiver made as to any instance involving the exercise of any right
shall be deemed a waiver as to any other instance, or any other right.

19.4. Applicable Law. This Agreement shall be given effect and construed by
application of the Law of the State of                      without regard to
its conflict of Laws provisions. Any action arising hereunder shall be brought
in only the state or federal courts of                                         .

19.5. Notices. Any notice to be provided hereunder to a party shall be in
writing, and shall be deemed to have been provided forty-eight (48) hours after
being sent as certified or registered mail in the United States mails, postage
prepaid, return receipt requested, or the next Business Day after having been
deposited with a national courier service, or on having been sent by immediate
electronic communication, in each case if receipt is acknowledged or confirmed
or delivery is first refused, to the persons and addresses set forth below, as
such address may be changed from time to time by notice to the other party.

If intended for Kindred to:

Kindred Healthcare, Inc.

680 South Fourth Street

Louisville, KY 40202

Tele: (502) 596-7209

Fax:  (866) 866-3426

Attention:   

Jeffrey P. Stodghill, Vice President and Corporate Counsel

Douglas L. Curnutte, Vice President of Facility

and Real Estate Development

With a copy to:

 

Attention:   

 

     

If intended for New Operator to:

 

Attention:  

 

With a copy to:

 

Attention:   

 

     

 

34



--------------------------------------------------------------------------------

19.6. Waiver of Jury Trial. THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

19.7. Construction. Each party hereto acknowledges that all parties hereto
participated equally in the negotiating and drafting of this Agreement and that,
accordingly, no court or other body construing this Agreement shall construe it
more stringently against one party than against the other parties. All
references made in the neuter, masculine or feminine gender shall be deemed to
have been made in all such genders; and in the singular or plural number shall
be deemed to have been made, respectively, in the plural or singular number as
well.

19.8. Exhibits. Each writing or document referred to as being attached as an
Exhibit is hereby made a part of this Agreement.

19.9. Severability. No determination that any provision of this Agreement is
invalid or unenforceable in any instance shall affect the validity or
enforceability of any other such provision, or that provision in any
circumstance not controlled by such determination. Each provision shall be valid
and enforceable to the fullest extent allowed by, and shall be construed
wherever possible as being consistent with, applicable Law.

19.10. Third Party Beneficiaries. None of the provisions contained in this
Agreement are intended by the parties, nor shall they be deemed, to confer any
benefit on any person not a party to this Agreement.

19.11. Counterparts. This Agreement may be signed in counterparts, all of which
when taken together shall constitute the one and same original.

19.12. Electronic Signatures. The exchange of copies of this Agreement and of
signature pages by electronic transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted
electronically shall be deemed to be their original signatures for all purposes.

19.13. Intentionally Omitted.

19.14. Headings. The headings are used herein for convenience of reference only,
and shall not be deemed to vary the content of this Agreement.

19.15. Assignment; No Beneficiaries. Neither New Operator nor Kindred shall
assign any of its rights under this Agreement without first obtaining the other
party’s written consent. Except as expressly set forth herein, this Agreement
shall not counter any rights or remedies upon any Person other than the parties
hereto and their respective successors and permitted assigns.

 

35



--------------------------------------------------------------------------------

19.16. Publicity. Except as and to the extent required by Law, without the prior
written consent of the other party, which shall not be unreasonably withheld,
neither New Operator nor Kindred (or any of their respective Affiliates) shall,
and each shall direct its agents and representatives not to, directly or
indirectly, make any public comment, statement or communication with respect to,
or otherwise disclose or permit the disclosure of, the existence of discussions
regarding a possible transaction between the parties hereto or any of the terms,
conditions or other aspects of the transactions contemplated by this Agreement
or any confidential information of the other party, except that such comments,
statements, communications and disclosures may be made by each of New Operator
and Kindred (a) to such of their agents, accountants, financial
advisors, lenders and representatives as need to know such information for the
purpose of evaluating or otherwise effecting the transactions contemplated by
this Agreement, (b) if it is required to do so by applicable securities Laws,
provided that one party shall notify the other parties in advance of any such
disclosure, (c) to Governmental Authorities and their agents as appropriate, and
(d) for the purposes of obtaining Consents. Except with respect to subparagraph
(c) above, if a party is required by Law to make any such disclosure, it shall
provide the other party the contents of the proposed disclosure, the reasons
such disclosure is required by Law, and the time and place that any such
disclosure will be made.

19.17. Confidentiality. Except as otherwise required by court order, each party
hereto and its agents, representatives and employees shall protect and maintain
the confidentiality of all matters related to and contemplated by this Agreement
and the agreements executed and delivered in connection herewith (the
“Confidential Matters”). Furthermore, each party shall use its commercially
reasonable efforts to cause its representatives and agents to protect and
maintain the confidentiality of all Confidential Matters. Each party agrees to
reveal any Confidential Matters only to its representatives, agents and
employees who need to know such Confidential Maters for purposes of consummating
the transactions contemplated herein, who are informed of the confidential
nature of such Confidential Matters, and who agree to act in accordance with the
terms of this Section 19.17. Nothing in this Section 19.17 shall prevent a party
from disclosing or permitting the disclosure of Confidential Matters if
compelled to do so by court order or other requirement of Law or in accordance
with Section 19.17. If a party receives a court order compelling disclosure of
Confidential Matters, it shall promptly notify the other parties so that such
parties may seek a protective order or other appropriate remedy. The
confidentiality obligations set forth in this Section shall survive any
termination of this Agreement for a period of twelve (12) months from such
termination.

19.18. Notice of Investigations and Default. Between the date of this Agreement
and the Closing Date, Kindred shall provide prompt written notice to New
Operator of any actions, investigations, surveys and legal proceedings affecting
the Facility and a copy of any notices or other writings received by Kindred
with respect thereto. Each party shall provide prompt written notice to the
other party of any default by the notifying party under this Agreement.

[Signature Pages Follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has executed this Agreement by its duly
authorized representative as of the day and year first above written.

 

KINDRED:

    KINDRED                                      ,                   

a Delaware                     

    By  

 

    Name:   Douglas Curnutte     Title:   Vice President of Facilities and Real
Estate Development

 

NEW OPERATOR:

     

                             ,             

     

a                     

    By  

 

    Name:       Title:  

 

KND GUARANTOR:

    KINDRED HEALTHCARE OPERATING, INC.       a Delaware corporation     By  

 

    Name:   Douglas Curnutte     Title:   Vice President of Facilities and Real
Estate Development

 

N.O. GUARANTOR:

                                             ,                   

a                     

    By  

 

    Name:  

 

    Title:  

 

 

37



--------------------------------------------------------------------------------

EXHIBIT 1.1(a)

List of Kindred Knowledge Individuals

 

38



--------------------------------------------------------------------------------

EXHIBIT 1.1(b)

List of New Operator Knowledge Individuals

 

39



--------------------------------------------------------------------------------

EXHIBIT 3.1

Purchase Price

See attached.

 

40



--------------------------------------------------------------------------------

EXHIBIT 4.1

Form of Bill Of Sale

See attached.

 

41



--------------------------------------------------------------------------------

EXHIBIT 4.1(a)(i)

Inventory

See attached.

 

42



--------------------------------------------------------------------------------

EXHIBIT 4.1(a)(ii)

Remaining Linen and Housekeeping Inventory

The Linen and Housekeeping Vendor will leave the following supplies at the
Facility on the Closing Date:

 

  •   All paper products in dispensers and sufficient paper supplies to last one
week.

 

  •   All plastic bags in use and enough in storage to last one week.

 

  •   All opened containers of cleaning chemicals

 

  •   All opened containers of laundry chemicals

 

  •   All linen items that are in circulation

 

  •   All used mop heads and buffing pads

 

43



--------------------------------------------------------------------------------

EXHIBIT 4.1(d)

Intangible Property

 

Trade Names:   

 

  

Domain Names:

  

 

  

 

44



--------------------------------------------------------------------------------

EXHIBIT 4.2(a)

Tangible Personal Property

 

45



--------------------------------------------------------------------------------

EXHIBIT 4.2(j)

Excluded Computer Related Items

See attached.

 

46



--------------------------------------------------------------------------------

EXHIBIT 4.2(m)

Removed Linen and Housekeeping Items

The Linen and Housekeeping Vendor will remove the following supplies at the
Facility on the Closing Date:

 

  •   All floor machines ( buffers, scrubbers, walk behinds, etc.)

 

  •   All vacuum cleaners and wet vacs

 

  •   All maids carts, buckets and ringers

 

  •   All supplemental tools such as brooms, mop handles, scrappers, high
dusters, etc.

 

  •   All paper products (except to cover one week)

 

  •   All plastic products (except those to cover one week)

 

  •   All linen that is still in delivery boxes and not in circulation

 

  •   All unopened laundry chemicals

 

  •   All unopened containers of cleaning chemicals

 

  •   All wet floor signs/cones

 

47



--------------------------------------------------------------------------------

EXHIBIT 5.1(a)

Assumed Kindred Contracts

To Be Provided By New Operator on or Before Signing Date.

 

48



--------------------------------------------------------------------------------

EXHIBIT 5.1(b)

Form of Assignment and Assumption Agreement

See attached.

 

49



--------------------------------------------------------------------------------

EXHIBIT 5.1(c)

List of National and Regional Contracts

See attached.

 

50



--------------------------------------------------------------------------------

EXHIBIT 5.1(d)

List of Managed Care Contracts

See attached.

 

51



--------------------------------------------------------------------------------

EXHIBIT 7.1

Form of Billing Services Agreement

 

52



--------------------------------------------------------------------------------

EXHIBIT 10.1(a)

List of Employees

See attached.

 

53



--------------------------------------------------------------------------------

EXHIBIT 11.5

List of Kindred’s Resident Accounts Receivable

See attached.

 

54



--------------------------------------------------------------------------------

EXHIBIT 12.1(f)

List of Required Permits

See attached.

 

55



--------------------------------------------------------------------------------

EXHIBIT 12.1(h)

Kindred Actions

 

56



--------------------------------------------------------------------------------

EXHIBIT 12.1(i)

Resident Roll

See attached.

 

57



--------------------------------------------------------------------------------

EXHIBIT 12.2(d)

New Operator Actions

 

58



--------------------------------------------------------------------------------

EXHIBIT 12.2(f)

Brokers

 

59



--------------------------------------------------------------------------------

EXHIBIT 17.5

Record Requests

Former Kindred-Operated Facilities Records Request Procedure

Scope

This procedure is to be used by former Kindred-operated facilities to request
records retained by Kindred pursuant to applicable Operations Transfer
Agreements (“OTAs”).

Definitions

 

  •   Regular Request – A records request that is received in the normal course
of business that does not meet expedited request status.

 

  •   Expedited Request – A records request that pertains to or involves a state
survey, government investigation, professional board, subpoena, or other request
with extraordinary circumstances that requires accelerated service above the
normal course of business.

Background

Kindred’s Records Retention Department stores records of former Kindred-operated
facilities with our approved offsite records storage vendor in 46 states around
the country. The following factors will have a direct impact on the service
level achievability of a given request: (1) the time of day the request is
received; (2) the location of the record requested; (3) the accuracy of the
information contained in the record request; (4) Department workload; and (5)
the weather in the locale where the record must travel. The Records Retention
Department is committed to turning records requests around for former
Kindred-operated facilities as quickly as possible in accordance with the
procedure below.

Procedure

 

  1. Records requests from former Kindred-operated facilities should be directed
by mail to Kindred Healthcare, Records Retention Department, 680 South Fourth
Avenue, Louisville, KY, 40202, by email at RecordsRetention@Kindred.com, or by
phone at (502) 596-6674. Please provide as much information as possible about
the record(s) you are requesting to prevent delays including, but not limited
to, a copy of any written request for the particular record(s). Requests for
records not under the control or oversight of the Records Retention Department
will be forwarded to the appropriate entity or entities within Kindred for
processing.

 

  2.

Regular records requests will be handled on a first come first served
basis. Requests of this type will be processed within thirty (30) days of
receipt or sooner if required by law. A copy of the original record will be
forwarded to the requestor. If, for whatever reason, the request cannot be
fulfilled within thirty (30) days, the requestor will be notified as

 

60



--------------------------------------------------------------------------------

  soon as the Records Retention Department is aware the request will not meet
the turnaround guidelines. An estimated date of when the record(s) will be
available will be given to the requestor at that time.

 

  3. Expedited records requests will be handled on a priority basis. All
attempts will be made within the Records Retention Department’s control to
provide these requests within five (5) Business Days of receipt or sooner if
required by law. A copy of the original record will be forwarded to the
requestor. As with regular requests, if for whatever reason the request cannot
be fulfilled within five (5) Business Days, the requestor will be notified as
soon as the Records Retention Department is aware the request will not meet the
turnaround guidelines. An estimated date of when the record(s) will be available
will be given to the requestor at that time.

 

  4. The Records Retention Department will maintain a log of all records
requests from former Kindred-Operated facilities.

 

61